Exhibit 10.3

 

 

 

PERRIGO COMPANY

 

 

SECOND SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

 

 

Dated as of September 1, 2011

$75,000,000 4.27% Senior Notes, Series 2011-A, due September 30, 2021

$175,000,000 4.52% Senior Notes, Series 2011-B, due December 15, 2023

$100,000,000 4.67% Senior Notes, Series 2011-C, due September 30, 2026

 

 

 



--------------------------------------------------------------------------------

PERRIGO COMPANY

515 Eastern Avenue

Allegan, MI 49010

Phone: 269-673-8451

Fax: 269-673-7534

SECOND SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

DATED AS OF MAY 29, 2008

Dated as of September 1, 2011

TO EACH OF THE PURCHASERS LISTED

IN THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

This Second Supplement to Master Note Purchase Agreement (this “Second
Supplement” or this “Agreement”) is among PERRIGO COMPANY, a Michigan
corporation (the “Company”), and the institutional investors named on the
attached Schedule A (collectively, the “Purchasers”) hereto.

Reference is hereby made to the Master Note Purchase Agreement, dated as of
May 29, 2008, by and among the Company and the purchasers listed on Schedule A
thereto, as amended by that certain First Amendment to Master Note Purchase
Agreement dated as of April 29, 2010, as supplemented by that certain First
Supplement to Master Note Purchase Agreement dated as of April 30, 2010 (as so
amended and supplemented, and as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Note Purchase Agreement. Reference is further made to Section 1.2
of the Note Purchase Agreement, which provides that each series of Additional
Notes will be issued pursuant to a Supplement.

The Company agrees with the Purchasers as follows:

1. Authorization of the New Series of Additional Notes. The Company has
authorized the issue and sale of $75,000,000 in aggregate principal amount of
Notes to be designated as its 4.27% Senior Notes, Series 2011-A, due
September 30, 2021 (the “Series 2011-A Notes”), $175,000,000 in aggregate
principal amount of Notes to be designated as its 4.52% Senior Notes, Series
2011-B, due December 15, 2023 (the “Series 2011-B Notes”), and $100,000,000 in
aggregate principal amount of Notes to be designated as its 4.67% Senior Notes,
Series 2011-C, due September 30, 2026 (the “Series 2011-C Notes”, and together
with the Series 2011-A Notes and the Series 2011-B Notes, collectively, the
“Series 2011 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreement). The Series 2011
Notes, together with the Series 2008 Notes and Series 2010 Notes heretofore
issued pursuant to the Note Purchase Agreement and each series of



--------------------------------------------------------------------------------

Additional Notes that may from time to time hereafter be issued pursuant to the
provisions of Section 1.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series 2011-A Notes shall be substantially in the form set out in Exhibit
1-A to this Second Supplement, the Series 2011-B Notes shall be substantially in
the form set out in Exhibit 1-B to this Second Supplement, and the Series 2011-C
Notes shall be substantially in the form set out in Exhibit 1-C to this Second
Supplement, in each case with such changes therefrom, if any, as may be approved
by the Company and the Purchasers of such series of Notes.

2. Sale and Purchase of Series 2011 Notes. Subject to the terms and conditions
herein and in the Note Purchase Agreement, the Company will issue and sell to
each Purchaser and each Purchaser will purchase from the Company, at the
Closings provided for in Section 3, Series 2011 Notes in the series and in the
principal amount specified opposite such Purchaser’s name in the attached
Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of the Purchasers are several and not joint obligations and each
Purchaser shall have no liability to any Person for the performance or
non-performance by any other Purchaser hereunder.

3. Closing. The sale and purchase of the Series 2011 Notes to be purchased by
each Purchaser shall occur at the offices of Bingham McCutchen LLP, 399 Park
Avenue, New York, New York 10022-4689. The sale and purchase of the Series
2011-A Notes and the Series 2011-C Notes (the “Series 2011-A&C Closing”) shall
occur at approximately 9:00 a.m., New York time, on September 30, 2011 or on
such other Business Day thereafter as may be agreed upon by the Company and each
of the Purchasers (the “Series 2011-A&C Closing Date”). The sale and purchase of
the Series 2011-B Notes (the “Series 2011-B Closing” and, together with the
Series 2011-A&C Closing, each a “Closing”) shall occur at approximately 9:00
a.m., New York time, on December 15, 2011 or on such other Business Day
thereafter as may be agreed upon by the Company and each of the Purchasers (the
“Series 2011-B Closing Date” and, together with the Series 2011-A&C Closing
Date, each a “Closing Date”). At each Closing, the Company will deliver to each
Purchaser the Series 2011 Notes to be purchased by such Purchaser at such
Closing in the form of a single Note (or such greater number of Series 2011
Notes in denominations of at least $500,000 as such Purchaser may request) dated
the date of such Closing and registered in such Purchaser’s name (or in the name
of such Purchaser’s nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account 860523, Perrigo Company at JPMorgan Chase Bank, N.A., 277
Park Avenue, New York, New York 10172, ABA No. 021000021. If at either Closing
the Company fails to tender such Series 2011 Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.

 

2



--------------------------------------------------------------------------------

4. Conditions to Second Supplement Closings. Each Purchaser’s obligation to
purchase and pay for the Series 2011 Notes to be sold to such Purchaser at
either Closing is subject to the fulfillment to such Purchaser’s reasonable
satisfaction, prior to or at such Closing, of the conditions set forth below:

(a) Each of the representations and warranties of the Company set forth in
Section 8 hereof shall be correct in all material respects (except those
representations and warranties that are qualified by materiality, which will be
correct in all respects) when made and as of the date of such Closing (it being
understood that representations and warranties that speak as of a specific date
or time need only be correct as of such date or time).

(b) Contemporaneously with such Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series 2011 Notes to be
purchased by such Purchaser at such Closing as specified in Schedule A to this
Second Supplement.

(c) Each Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the applicable Closing Date (i) from
Warner Norcross & Judd LLP, special counsel for the Company, covering the
matters set forth in Exhibit 4(c)(i) to this Second Supplement and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company instructs its counsel to
deliver such opinions to the Purchasers), and (ii) from Bingham McCutchen LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4(c)(ii) to this Second
Supplement and covering such other matters incident to such transactions as such
Purchasers may reasonably request.

(d) Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the SVO) shall have been obtained by Bingham McCutchen LLP
for each series of the Series 2011 Notes.

(e) The Company shall have delivered to each Purchaser an Officer’s Certificate,
dated the applicable Closing Date, certifying that the conditions specified in
clauses (a), (g) and (k) have been fulfilled, and the Company and each
Subsidiary Guarantor shall have executed and delivered a certificate of its
Secretary or an Assistant Secretary, dated the applicable Closing Date,
certifying as to the resolutions attached thereto, its organizational documents
and other corporate proceedings relating to the authorization, execution and
delivery of the Series 2011 Notes and this Second Supplement.

(f) Each Purchaser shall have executed and delivered to the Collateral Agent a
Form of Acknowledgement and Joinder to the Collateral Agency and Intercreditor
Agreement, substantially in the form attached as Exhibit A to the Intercreditor
Agreement.

(g) (i) The Required 2008 Noteholders (as defined in the Intercreditor
Agreement) (or an authorized agent on their behalf) shall have delivered a
notice to the Secured Parties (as defined in the Intercreditor Agreement)
regarding an increase in the

 

3



--------------------------------------------------------------------------------

Permitted Limit (as defined in the Intercreditor Agreement) in the amount of
$175,000,000 in accordance with the notice procedures under the Intercreditor
Agreement at least fifteen Business Days (as defined in the Intercreditor
Agreement), but not more than thirty Business Days (as defined in the
Intercreditor Agreement), prior to each Closing Date, and (ii) no Secured Party
(as defined in the Intercreditor Agreement) shall have responded with a notice
in accordance with the notice procedures under the Intercreditor Agreement
within ten Business Days (as defined in the Intercreditor Agreement) of receipt
of such notice in clause (i) stating that an Event of Default (as defined in the
Intercreditor Agreement) exists or that such specified increase in the Permitted
Limit (as defined in the Intercreditor Agreement) would cause an Event of
Default (as defined in the Intercreditor Agreement).

(h) The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at such Closing, and, after giving effect to the issue and
sale of the Series 2011 Notes (and the application of the proceeds thereof as
contemplated hereby), no Default or Event of Default shall have occurred and be
continuing.

(i) On the applicable Closing Date, each Purchaser’s purchase of the Series 2011
Notes to be purchased by such Purchaser on such Closing Date shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(ii) not violate any applicable law or regulation (including, without
limitation, Regulation U, T or X of the Board of Governors of the Federal
Reserve System) and (iii) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If reasonably requested by any
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable it to determine whether such purchase is so permitted.

(j) Without limiting the provisions of Section 15.1 of the Note Purchase
Agreement, the Company shall have paid on or before each Closing Date the
reasonable and properly documented fees, charges and disbursements of the
Purchasers’ special counsel to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to such Closing
Date.

(k) At least three Business Days prior to the applicable Closing Date, each
Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the Company confirming the information specified in
Section 3 hereof, including (i) the name and address of the transferee bank,
(ii) such transferee bank’s ABA number and (iii) the account name and number
into which the purchase price for the Series 2011 Notes to be purchased on such
Closing Date is to be deposited.

 

4



--------------------------------------------------------------------------------

(l) Except as set forth on Schedule 4(l) attached hereto, the Company shall not
have changed its jurisdiction of incorporation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time since June 25, 2011.

(m) The Company shall have delivered fully executed copies of (i) the Credit
Agreement, dated as of October 8, 2010, by and among the Company, the foreign
Subsidiaries party thereto as borrowers, JPMorgan Chase Bank, as Administrative
Agent, and the other agents and lenders party thereto, together with all
amendments, supplements, waivers or modifications thereto through the date of
the applicable Closing Date, and (ii) the Term Loan Agreement, together with all
amendments, supplements, waivers or modifications thereto through such Closing
Date, (iii) the Term Loan Agreement dated as of January 20, 2011 among the
Company, JPMorgan Chase Bank, as Administrative Agent, and the other agents and
lenders party thereto, together with all amendments, supplements, waivers or
modifications thereto through such Closing Date, and (iv) the Subsidiary
Guaranty, each other Guaranty executed in respect of the Notes (if any) and all
of the Collateral Documents, in each case certified in an Officer’s Certificate
as being the true, correct and complete copies thereof as of such Closing Date.

(n) There shall have been no amendments, waivers or other modifications to the
Note Purchase Agreement, the Subsidiary Guaranty, the Intercreditor Agreement or
the Collateral Documents on or subsequent to the date hereof and on or prior to
such Closing.

(o) All corporate and other proceedings in connection with the transactions
contemplated by this Second Supplement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to each Purchaser
and its special counsel, and each Purchaser and its special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as it or they may reasonably request.

5. Prepayments; Maturity; Additional Interest.

(a) No Required Prepayments; Maturity. No regularly scheduled prepayments are
due on the Series 2011-A Notes, the Series 2011-B Notes and the Series 2011-C
Notes prior to their respective stated maturities. The entire unpaid principal
balance of the Series 2011-A Notes, the Series 2011-B Notes and the Series
2011-C Notes shall be due and payable on the stated maturity thereof.

(b) Other Prepayment Provisions. The prepayment provisions set forth in Sections
8.2, 8.3, 8.4, 8.5, 8.6 and 8.7 of the Note Purchase Agreement shall apply with
respect to the Series 2011 Notes.

(c) Additional Interest. If the Consolidated Leverage Ratio shall exceed 3.25 to
1.00 on the last day of any fiscal quarter in the circumstances contemplated by
the proviso to Section 6(a) below, the interest rate otherwise payable on the
Notes shall be

 

5



--------------------------------------------------------------------------------

increased by 0.75% (the “Incremental Interest”) effective as of the first day of
the next succeeding fiscal quarter. Such Incremental Interest shall continue to
accrue through (but not beyond) the last day of the first fiscal quarter ending
thereafter on which the Consolidated Leverage Ratio as of the last day of such
fiscal quarter is not greater than 3.25 to 1.00.

6. Additional Covenants, etc.

(a) Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio, as of the end of any fiscal quarter, to be greater than 3.25 to
1.00; provided that, upon delivery of a notice invoking this proviso by the
Company to the holders of the Notes not later than the last day of the fiscal
quarter in which a Qualified Acquisition is consummated, such ratio may be
greater than 3.25 to 1.00, but in no event greater than 3.50 to 1.00, on such
last day and on the last day of each of the three fiscal quarters next
succeeding such fiscal quarter, so long as the Company has paid all interest
that has become due on the Notes (including, without limitation, all Incremental
Interest payable pursuant to Section 5(c) of this Second Supplement) on or prior
to each such date.

Notwithstanding anything contained in the Note Purchase Agreement, for purposes
of determining compliance with the Consolidated Leverage Ratio pursuant to this
Section 6(a), any election by the Company or its Subsidiaries to measure an item
of its Indebtedness using fair value (as permitted by FASB ASC 825-10-25 - Fair
Value Option (formerly known as Statement of Financial Accounting Standards
No. 159) or International Accounting Standard 39 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

(b) Interest Coverage. The Company will not permit the ratio of Consolidated
EBIT to Consolidated Interest Expense (in each case for the Company’s then most
recently completed four fiscal quarters) to be less than 3.00 to 1.00 at any
time.

(c) Priority Debt. The Company will not at any time permit Priority Debt to
exceed 15% of Consolidated Adjusted Total Assets as of the end of the most
recently completed fiscal quarter.

Notwithstanding anything contained in the Note Purchase Agreement, for purposes
of determining compliance with this Section 6(c), any election by the Company or
its Subsidiaries to measure an item of its Indebtedness using fair value (as
permitted by FASB ASC 825-10-25 - Fair Value Option (formerly known as Statement
of Financial Accounting Standards No. 159) or International Accounting Standard
39 or any similar accounting standard) shall be disregarded for purposes of
determining the amount of Priority Debt at any time and such determination shall
be made as if such election had not been made.

(d) Remuneration for Amendments and Waivers. The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of

 

6



--------------------------------------------------------------------------------

supplemental or additional interest, fee or otherwise, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
the Note Purchase Agreement, the Subsidiary Guaranty or the Collateral
Documents, unless (i) such remuneration is concurrently paid, on the same terms,
ratably to each holder of Notes then outstanding that also enters into such
waiver or amendment, and (ii) an amount equal to 50% of such remuneration is
concurrently paid, on the same terms, ratably to each holder of Notes then
outstanding that does not consent to such waiver or amendment. If, in the case
of any waiver or amendment of any of the terms and provisions hereof, or of the
Note Purchase Agreement, the Subsidiary Guaranty or the Collateral Documents,
remuneration in excess of the amount set forth in clause (ii) above is paid to
any holder of Notes that for any reason does not enter into such waiver or
amendment, such excess remuneration shall also be paid to all other
non-consenting holders in respect of such waiver or amendment.

The Company will not directly or indirectly grant any security or provide other
credit support to any holder of Notes as consideration for or as an inducement
to the entering into by any holder of Notes of any waiver or amendment of any of
the terms and provisions hereof or of the Note Purchase Agreement, the
Subsidiary Guaranty or the Collateral Documents, unless such security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

(f) Make-Whole Amount. All references to “actively traded U.S. Treasury
securities” or “actively traded U.S. Treasury security” in the definition of
“Reinvestment Yield” in Section 8.7 of the Note Purchase Agreement shall be
deemed to refer to “actively traded on-the-run U.S. Treasury securities” or
“actively traded on-the-run U.S. Treasury security”, respectively.

(g) Loan Agreements. All references to the “Loan Agreements” shall be deemed to
be references to the agreements referenced in clauses (i) to (iii), inclusive,
of Section 4(m) of this Second Supplement, as each of such agreements may
hereafter be amended, restated, supplemented, modified, refinanced, extended or
replaced, and any successor credit agreement or similar facility.

(h) Subsidiary Guarantees. For the avoidance of doubt, the requirements of
Section 9.7(a) apply to Subsidiaries that become guarantors of Indebtedness in
respect of the Loan Agreements after previously having been released from such
obligations. Accordingly, each time a Subsidiary becomes a guarantor of
Indebtedness in respect of the Loan Agreements, notwithstanding any intervening
release from such obligations, it must become a party to the Subsidiary Guaranty
and comply with the other requirements set forth in Section 9.7(a).

7. Events of Default. The Company hereby acknowledges and agrees that (i) the
failure of the Company to comply with Section 6(a) or Section 6(b) above as of
the end of any fiscal quarter of the Company or its failure to comply with
Section 6(c) above at any time shall

 

7



--------------------------------------------------------------------------------

constitute an Event of Default under Section 11(c) of the Note Purchase
Agreement; (ii) the failure of the Company to comply with Section 6(d) above
shall constitute an Event of Default under Section 11(d) of the Note Purchase
Agreement; (iii) any default by the Company in the performance of or compliance
with Section 9.8(b) of the Note Purchase Agreement shall constitute an Event of
Default under Section 11(c) of the Note Purchase Agreement (for the avoidance of
doubt, nothing contained in this clause (iii) shall be deemed to change or
modify the 10 Business Day period for delivery of any new Joinder to the
Subsidiary Guaranty (together with all related documents and opinions) set forth
in Section 9.7(a) of the Note Purchase Agreement); and (iv) for the avoidance of
doubt, the representations and warranties set forth in Section 8 of this Second
Supplement constitute representations and warranties made in a writing furnished
by the Company furnished in connection with the transactions contemplated by the
Note Purchase Agreement for purposes of Section 11(e) of the Note Purchase
Agreement.

8. Representations and Warranties. The Company hereby represents and warrants to
each Purchaser as follows:

 

  8.1 Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact. At the date of the Closing of the Series 2008 Notes,
the Company had the corporate power and authority to execute and deliver the
Note Purchase Agreement and the Series 2008 Notes. On the date of the First
Supplement Closing, the Company had the corporate power and authority to execute
and deliver the Series 2010 Notes. On the date hereof, the Company has the
corporate power and authority to execute and deliver this Second Supplement and
the Series 2011 Notes and to perform the provisions of the Note Purchase
Agreement (as supplemented hereby) and the Notes.

 

  8.2 Authorization, etc.

The Note Purchase Agreement, this Second Supplement, the Collateral Documents to
which the Company is a party and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and the Note Purchase
Agreement and the Collateral Documents constitute, and upon execution and
delivery hereof and thereof, this Second Supplement and each Series 2011 Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

8



--------------------------------------------------------------------------------

The Subsidiary Guaranty, this Second Supplement and the Collateral Documents to
which it is a party have been duly authorized by all necessary corporate or
limited liability company action on the part of each Subsidiary Guarantor and
the Subsidiary Guaranty and the Collateral Documents to which it is a party
constitute and, upon execution and delivery hereof this Second Supplement will
constitute, the legal, valid and binding obligations of each Subsidiary
Guarantor, enforceable against each Subsidiary Guarantor in accordance with
their terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

  8.3 Disclosure.

The Company, through its agents, J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated July 2011 (the “Second Supplement
Memorandum”), relating to the transactions contemplated by this Second
Supplement. The Note Purchase Agreement, the Second Supplement Memorandum
(including the Company’s SEC filings referred to therein), the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company identified in Schedule 8.3 to this Second Supplement by or on behalf
of the Company in connection with the transactions contemplated by the Note
Purchase Agreement and this Second Supplement and the financial statements
listed in Schedule 8.5 to this Second Supplement (the Note Purchase Agreement,
this Second Supplement, the Second Supplement Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to July 23, 2011 being referred to, collectively, as the “Second
Supplement Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided, that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. Except
as disclosed in the Second Supplement Disclosure Documents, since June 25, 2011,
there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Second Supplement Disclosure Documents.

 

  8.4 Organization of Subsidiaries; Affiliates.

(a) Schedule 8.4 hereto contains complete and correct lists of: (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.

 

9



--------------------------------------------------------------------------------

(b) Each Subsidiary identified in Schedule 8.4 hereto is a corporation or other
legal entity duly organized, validly existing and in good standing or equivalent
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, and, if a party thereto, to execute and deliver this Second Supplement
and to perform the provisions hereof and thereof. Each such Subsidiary had the
corporate or other power and authority to execute and deliver the Subsidiary
Guaranty and the Collateral Documents to which it is a party at the time of
execution and delivery thereof.

(c) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on Schedule
8.4 hereto and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

(d) The signatories to the Confirmation attached to this Second Supplement are
all of the Subsidiary Guarantors as of the date hereof.

 

  8.5. Financial Statements.

The Company has delivered to each Purchaser a copy of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 8.5 hereto, as
filed by the Company in accordance with Regulation S-X under the Exchange Act.
All of said financial statements (including in each case the related schedules
and notes) as filed with the SEC in accordance with Regulation S-X fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved, except as set forth in the
notes thereto.

 

  8.6 Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of the Note Purchase
Agreement and the Collateral Documents to which it is a party did not and will
not, and the execution, delivery and performance by the Company of this Second
Supplement and the Series 2011 Notes do not and will not, (i) contravene, result
in any breach of, or constitute a default under, or except as contemplated by
the Note Purchase Agreement, this Second Supplement and the Collateral Documents
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, or any other agreement or instrument to which the
Company or any

 

10



--------------------------------------------------------------------------------

Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, except in each case, such as
could not reasonably be expected to result in a Material Adverse Effect,
(ii) violate the corporate charter or by-laws of the Company or any Subsidiary,
(iii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or
(iv) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty, this Second Supplement and the Collateral Documents to
which it is a party do not and will not (i) contravene, result in any breach of,
or constitute a default under, or except as contemplated by the Note Purchase
Agreement, this Second Supplement and the Collateral Documents result in the
creation of any Lien in respect of any property of such Subsidiary Guarantor
under, any agreement or instrument, to which such Subsidiary Guarantor is bound
or by which such Subsidiary Guarantor or any of its properties may be bound or
affected, except in each case, such as could not reasonably be expected to
result in a Material Adverse Effect, (ii) violate the corporate charter or
by-laws of such Subsidiary Guarantor, (iii) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or (iv) violate any provision of any statute or other rule
or regulation of any Governmental Authority applicable to such Subsidiary
Guarantor.

 

  8.7 Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority was or is required in connection with the
execution, delivery or performance by the Company of this Second Supplement, the
Note Purchase Agreement or the Notes, except for the filing of a Form 8-K with
the SEC.

 

  8.8 Litigation; Observance of Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

  8.9 Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not,
individually or in the aggregate, Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The United
States Federal income tax liabilities of the Company and its Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended June 27, 2009.

 

  8.10 Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to, or valid
leasehold interests in, their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Schedule 8.5 to this Second
Supplement or purported to have been acquired by the Company or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by the Note
Purchase Agreement, except where the failure to have good title or valid
leasehold interests could not reasonably be expected to result in a Material
Adverse Effect.

 

  8.11 Licenses, Permits, etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes on any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name or other right owned by
any other Person, except that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

  8.12 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the

 

12



--------------------------------------------------------------------------------

Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 430 or 436 of the Code or section 4068 of ERISA, other than such
liabilities or Liens as would not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually, or in the
aggregate for all Plans, is Material. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with FASB ASC
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Second Supplement and the issuance and
sale of the Series 2011 Notes hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company in the first sentence of this Section 8.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 10 as to the sources of the funds used to pay the
purchase price of the Series 2011 Notes to be purchased by such Purchaser.

 

  8.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Series 2011
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person, other than not more than 40 Institutional Investors (as defined in
clause (c) of the definition of such term) (including the Purchasers), each of
which has been offered the Series 2011 Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Series 2011 Notes to the
registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

13



--------------------------------------------------------------------------------

  8.14. Use of Proceeds; Margin Regulation.

Net proceeds from the sale of the Series 2011 Notes will be used for general
corporate purposes, which may include the repayment of Indebtedness of the
Company. No part of the proceeds from the sale of the Series 2011 Notes pursuant
to this Second Supplement will be used, directly or indirectly, for the purpose
of buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221) so as to involve
the Company or any holder of Notes in a violation of such Regulation (or so as
to require any holder of Notes to make any filing under such Regulation), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of either the assets of the Company or the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 25% of the value
of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

  8.15 Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 8.15 hereto sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of August 24, 2011 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or any
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 8.15 hereto, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4 of
the Note Purchase Agreement.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but

 

14



--------------------------------------------------------------------------------

not limited to, its charter or other organizational document) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the Company, except as specifically indicated in Schedule 8.15 hereto.

 

  8.16. Foreign Assets Control Regulations, etc.

(a) Absence of Foreign or Enemy Status. Neither the Company nor any Subsidiary
is an “enemy” or an “ally of the enemy” within the meaning of section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. Neither the Company nor any Subsidiary is in violation of,
none of the holders of Series 2011 Notes solely as a result of purchasing,
holding, receiving any payment or exercising any rights in respect of, any
Series 2011 Note, will be in violation of, and neither the issuance and sale of
the Series 2011 Notes by the Company nor its use of the proceeds thereof as
contemplated by this Second Supplement will violate, (i) the Trading with the
Enemy Act, as amended, the International Emergency Economic Powers Act, as
amended, or any executive orders, proclamations or regulations issued pursuant
thereto, or any of the foreign assets control regulations of the United States
Department of the Treasury (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (ii) the Cuban Liberty
and Democratic Solidarity (LIBERTAD) Act of 1996 (Pub.L. 104-114, 110 Stat. 785
(1996)), as amended, or (iii) the USA Patriot Act.

(b) Blocked Persons List and Anti-Terrorism Order. Neither the Company nor any
Subsidiary (i) is a Person designated as a “Specially Designated National” or
“Blocked Person” in the Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control of the United States Department of the
Treasury or so designated in Section 1 of the Anti-Terrorism Order, or (ii) has
any investments in, or engages in any dealings or transactions with, any
Identified Person where such investments, dealings or transactions would cause
the purchase, holding, or receipt of any payment or exercise of any rights in
respect of, any Series 2011 Note by the holder thereof to be in violation of any
of the laws or regulations identified in clause (a) or (b) of this Section 8.16.
For purposes hereof, an “Identified Person” means a Person (x) who is designated
as a “Specially Designated National” or “Blocked Person” on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control of the United States Department of the Treasury or
designated in Section 1 of the Anti-Terrorism Order or (y) that is the
government of any country, or that is located or organized in any country, or is
a department, agency or instrumentality of, or is otherwise controlled by or
acting on or behalf of, directly or indirectly, the government of any country,
that is the target of any of the several economic sanctions programs
administered by the Office of Foreign Assets Control of the United States
Department of the Treasury (31 C.F.R. Parts 500 through 598).

 

  8.17 Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended.

 

15



--------------------------------------------------------------------------------

  8.18 Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

9. Notices. All notices and communications provided to any Purchaser under this
Second Supplement or the Note Purchase Agreement shall be in writing and sent in
the manner specified in Section 18 of the Note Purchase Agreement to such
Purchaser or its nominee (as applicable) at the address specified for such
communications in Schedule A to this Second Supplement, or at such other address
as such Purchaser or its nominee shall have specified to the Company in writing.

10. Representations of the Purchasers. Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series 2011 Notes by such Purchaser.

11. Applicability of Note Purchase Agreement. Except as modified by this Second
Supplement, the Company and each Purchaser agree to be bound by and comply with
the terms and provisions of the Note Purchase Agreement as fully and completely
as if such Purchaser were an original signatory to the Note Purchase Agreement.

 

16



--------------------------------------------------------------------------------

12. Miscellaneous. This Agreement may be executed in any number of counterparts,
each executed counterpart constituting an original but all together only one
agreement. This Second Supplement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice of law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State. The provisions of this Second Supplement may be amended, and the
observance of any term hereof may be waived, with (and only with) the written
consent of the Company, each Subsidiary Guarantor and each Purchaser, except
that the provisions of Sections 5, 6 and 7 hereof may only be amended in
accordance with Section 17 of the Note Purchase Agreement.

*******

 

17



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours, PERRIGO COMPANY By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

The foregoing is agreed to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY By:  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

By:   New York Life Investment Management LLC,   Its Investment Manager   By:  

/s/ Trinh Nguyen

  Name:   Trinh Nguyen   Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE

ACCOUNT (BOLI 3-2)

 

By:   New York Life Investment Management LLC,   Its Investment Manager   By:  

/s/ Trinh Nguyen

  Name:   Trinh Nguyen   Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE

ACCOUNT (BOLI 30C)

 

By:   New York Life Investment Management LLC,   Its Investment Manager   By:  

/s/ Trinh Nguyen

  Name:   Trinh Nguyen   Title:   Director

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:  

/s/ Brian K. Roelke

Name:   Brian K. Roelke Title:   Managing Director

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS By:  

/s/ Alan D. Onstad

Name:   Alan D. Onstad Title:   Senior Director

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

MONY LIFE INSURANCE COMPANY By:  

/s/ Amy Judd

Name:   Amy Judd Title:   Investment Officer
AXA EQUITABLE LIFE INSURANCE COMPANY By:  

/s/ Amy Judd

Name:   Amy Judd Title:   Investment Officer

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY By:   AllianceBernstein, its
Investment Advisor By:  

/s/ Amy Judd

Name:   Amy Judd Title:   Senior Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact, on behalf of Jackson National Life Insurance Company   By:  

/s/ Curtis A. Spillers

  Name:   Curtis A. Spillers   Title:   Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

ING LIFE INSURANCE COMPANY LTD. By:   ING Investment Management LLC, as Attorney
in fact   By:  

/s/ Paul Aronson

  Name:   Paul Aronson   Title:   Senior Vice President ING LIFE INSURANCE AND
ANNUITY COMPANY ING USA ANNUITY AND LIFE INSURANCE COMPANY RELIASTAR LIFE
INSURANCE COMPANY RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By:   ING
Investment Management LLC, as Agent   By:  

/s/ Paul Aronson

  Name:   Paul Aronson   Title:   Senior Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY By:  

/s/ Eve Hampton

Name:   Eve Hampton Title:   Vice President, Investments By:  

/s/ Paul Runnalls

Name:   Paul Runnalls Title:   Manager, Investments FIRST GREAT-WEST LIFE &
ANNUITY INSURANCE COMPANY By:  

/s/ Eve Hampton

Name:   Eve Hampton Title:   Vice President, Investments, GWL&A By:  

/s/ Paul Runnalls

Name:   Paul Runnalls Title:   Manager, Investments, GWL&A

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

PRINCIPAL LIFE INSURANCE COMPANY By:   Principal Global Investors, LLC   a
Delaware limited liability company, its authorized signatory   By:  

/s/ Adrienne L. McFarland

  Name:   Adrienne L. McFarland   Title:   Counsel   By:  

/s/ James C. Fifield

  Name:   James C. Fifield   Title:   Assistant General Counsel

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

AMERICAN UNITED LIFE INSURANCE COMPANY By:  

/s/ John C. Mason

Name:   John C. Mason Title:   Vice President, Fixed Income Securities THE STATE
LIFE INSURANCE COMPANY By:   American United Life Insurance Company Its:   Agent
  By:  

/s/ John C. Mason

  Name:   John C. Mason   Title:   Vice President, Fixed Income Securities
PIONEER MUTUAL LIFE INSURANCE COMPANY By:   American United Life Insurance
Company Its:   Agent   By:  

/s/ John C. Mason

  Name:   John C. Mason   Title:   Vice President, Fixed Income Securities

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:  

/s/ Timothy S. Collins

Name:   Timothy S. Collins Its:   Authorized Representative

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

TRANSAMERICA LIFE (BERMUDA) LTD By:  

/s/ Christopher D. Pahlke

Name:   Christopher D. Pahlke Title:   Authorized Signatory

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

BANKERS LIFE AND CASUALTY COMPANY CONSECO LIFE INSURANCE COMPANY WASHINGTON
NATIONAL INSURANCE COMPANY By:   40|86 Advisors, Inc. acting as Investment
Advisor   By:  

/s/ Timothy L. Powell

  Name:   Timothy L. Powell   Title:   Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK By:  

/s/ David Puckett

Name:   David Puckett By:  

/s/ Steven E. Shebik

Name:   Steven E. Shebik   Authorized Signatories AMERICAN HERITAGE LIFE
INSURANCE COMPANY By:  

/s/ David Puckett

Name:   David Puckett By:  

/s/ Steven E. Shebik

Name:   Steven E. Shebik   Authorized Signatories

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

UNITED OF OMAHA LIFE INSURANCE COMPANY By:  

/s/ Justin P. Kavan

Name:   Justin P. Kavan Title:   Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA By:  

/s/ Annette M. Masterson

Name:   Annette M. Masterson Title:   Vice President

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

ACACIA LIFE INSURANCE COMPANY By:   Summit Investment Advisors, Inc., as Agent  
By:  

/s/ Andrew S. White

  Name:   Andrew S. White   Title:   Managing Director-Private Placements

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

CONFIRMATION

Each of the undersigned acknowledges receipt of the foregoing Second Supplement
to Master Note Purchase Agreement dated as of September 1, 2011 and confirms
(a) the continuing validity and enforceability against such undersigned of the
Guaranty to which such undersigned is a party, (b) that the Series 2011 Notes
shall be included in the term “Notes” as used in such Guaranty, and (c) that
references in such Guaranty to the “Note Purchase Agreement” shall mean the Note
Purchase Agreement as modified by the foregoing Second Supplement.

 

L. PERRIGO COMPANY

PERRIGO COMPANY OF SOUTH CAROLINA, INC.

PERRIGO PHARMACEUTICALS COMPANY PERRIGO INTERNATIONAL, INC. PERRIGO
INTERNATIONAL HOLDINGS, INC.

PERRIGO INTERNATIONAL HOLDINGS II, INC.

PBM HOLDINGS, LLC PBM NUTRITIONALS, LLC PERRIGO HOLLAND, INC. PERRIGO FLORIDA,
INC. PERRIGO NEW YORK, INC. CHEMAGIS USA INC. PADDOCK LABORATORIES, LLC By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Second Supplement]



--------------------------------------------------------------------------------

Schedule A to Second Supplement

INFORMATION RELATING TO PURCHASERS

 

Purchaser Name    NEW YORK LIFE INSURANCE COMPANY Name in which to register
Note(s)    NEW YORK LIFE INSURANCE COMPANY Note registration number(s);
principal amount(s)   

2011-B-1; $14,500,000

 

2011-C-1; $21,500,000

Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY    Description
of Security:    4.52% Senior Note, Series 2011-B, due       December 15, 2023   
PPN:    714290 C@0    Description of Security:    4.67% Senior Note, Series
2011-C, due       September 30, 2026    PPN:    714290 C#8    Due date and
application (as among principal, premium and interest) of the payment being
made. Address / Fax # for notices related to payments, written confirmations of
such wire transfers and any audit confirmation:   

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention: Securities Operations Private Group

Fax #:  (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE COMPANY Address / Fax # for all other
notices  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

Attention:  Fixed Income Investors Group, Private Finance

Fax #:  (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:  Office of General Counsel

Investment Section, Room 1016

Fax #:  (212) 576-8340

Instructions re Delivery of Notes  

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn:  Matthew DelRosso, Esq.

Signature Block   NEW YORK LIFE INSURANCE COMPANY   By:
                                         
                                          Name:   Title: Tax identification
number   13-5582869

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Name in which
to register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Note
registration number(s); principal amount(s)   

2011-B-2; $22,500,000

 

2011-C-2; $21,000,000

Payment on account of Note      

Method

   Federal Funds Wire Transfer

Account information

      Accompanying information    Name of Issuer:    PERRIGO COMPANY   
Description of Security:    4.52% Senior Note, Series 2011-B, due       December
15, 2023    PPN:    714290 C@0    Description of Security:    4.67% Senior Note,
Series 2011-C, due       September 30, 2026    PPN:    714290 C#8    Due date
and application (as among principal, premium and interest) of the payment being
made. Address / Fax # for notices related to payments, written confirmations of
such wire transfers and any audit confirmation:   

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Securities Operations Private Group

Fax #:  (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

Address / Fax # for all other notices   

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

Attention:  Fixed Income Investors Group, Private Finance

Fax #:  (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:  Office of General Counsel

Investment Section, Room 1016

Fax #:  (212) 576-8340

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION Instructions re
Delivery of Notes  

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn:  Matthew DelRosso, Esq.

Signature Block   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION   By:   

New York Life Investment Management LLC,

Its Investment Manager

     By:                                          
                                             Name:      Title: Tax
identification number   13-3044743

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2) Name in which
to register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT
(BOLI 3-2) Note Registration Number(s); Principal Amount(s)    2011-B-3;
$500,000 Payment on account of Note(s)   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   
Description of Security:    4.52% Senior Note, Series 2011-B, due       December
15, 2023    PPN:    714290 C@0    Due date and application (as among principal,
premium and interest) of the payment being made. Address / Fax # for notices
related to payments   

New York Life Insurance and Annuity Corporation Institutionally Owned

Life Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Securities Operation Private Group

Fax #:  (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

Address / Fax # for all other notices   

New York Life Insurance and Annuity Corporation Institutionally Owned

Life Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Fixed Income Investor Group, Private Finance

Fax #:  (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and
TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:  Office of General Counsel

Investment Section, Room 1016

Fax #:  (212) 576-8340

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED LIFE INSURANCE SEPARATE ACCOUNT
(BOLI 3-2) Instructions re Delivery of Notes  

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn:  Matthew DelRosso, Esq.

Signature Block   NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)   By:   

New York Life Investment Management LLC,

Its Investment Manager

     By:                                          
                                             Name:      Title: Tax
identification number   13-3044743

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C) Name in which
to register Note(s)    NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT
(BOLI 30C) Note Registration Number(s); Principal Amount(s)   

2011-B-4; $2,500,000

 

2011-C-3; $2,500,000

Payment on account of Note(s)   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   
Description of Security:    4.52% Senior Note, Series 2011-B, due       December
15, 2023    PPN:    714290 C@0    Description of Security:    4.67% Senior Note,
Series 2011-C, due       September 30, 2026    PPN:    714290 C#8    Due date
and application (as among principal, premium and interest) of the payment being
made. Address / Fax # for notices related to payments   

New York Life Insurance and Annuity Corporation Institutionally Owned

Life Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Securities Operation Private Group

Fax #:  (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

Schedule A-7



--------------------------------------------------------------------------------

Purchaser Name  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT

(BOLI 30C)

Address / Fax # for all other notices  

New York Life Insurance and Annuity Corporation Institutionally Owned

Life Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:  Fixed Income Investor Group, Private Finance

Fax #:  (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com and

TraditionalPVtOps@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:  Office of General Counsel

Investment Section, Room 1016

Fax #:  (212) 576-8340

Instructions re Delivery of Notes  

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn:  Matthew DelRosso, Esq.

Signature Block  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT

(BOLI 30C)

  By:   

New York Life Investment Management LLC,

Its Investment Manager

     By:                                          
                                             Name:      Title: Tax
identification number   13-3044743

 

Schedule A-8



--------------------------------------------------------------------------------

Purchaser Name    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Name in
which to register Note(s)    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA Note registration number(s); principal amount(s)   

2011-A-1; $30,000,000

 

2011-B-5; $33,000,000

Payment on account of Note   

Method

   Automated Clearing House System

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   
Description of Security:    4.27% Senior Note, Series 2011-A, due      
September 30, 2021    PPN:    714290 C*2    Description of Security:    4.52%
Senior Note, Series 2011-B, due       December 15, 2023    PPN:    714290 C@0   
Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, NY 10017

Attn:  Securities Accounting Division

Phone:  212-916-5504

Fax:  212-916-4699

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, NJ 07101

 

And:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn:  Global Private Markets

Tel:    704-988-4349 (Ho Young Lee)

 704-988-1000 (General Number)

Fax:    704-988-4916

Email:  hlee@tiaa-cref.org

 

Schedule A-9



--------------------------------------------------------------------------------

Purchaser Name    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Address
/ Fax # for all other notices   

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn:  Global Private Markets

Tel:    704-988-4349 (Ho Young Lee)

 704-988-1000 (General Number)

Fax:    704-988-4916

Email:  hlee@tiaa-cref.org

Instructions re Delivery of Notes   

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn:  Physical Receive Department

For TIAA A/C# G07040

Signature Block    TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA    By:
                                         
                                           Name:    Title: Tax identification
number    13-1624203

 

Schedule A-10



--------------------------------------------------------------------------------

Purchaser Name    THRIVENT FINANCIAL FOR LUTHERANS Name in which to register
Note(s)    SWANBIRD & CO. Note registration number(s); principal amount(s)   

2011-B-6; $5,000,000

2011-B-7; $5,000,000

2011-B-8; $5,000,000

2011-B-9; $5,000,000

2011-B-10; $8,500,000

 

2011-C-4; $5,000,000

2011-C-5; $5,500,000

Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   
Description of Security:    4.52% Senior Note, Series 2011-B, due       December
15, 2023    PPN:    714290 C@0    Description of Security:    4.67% Senior Note,
Series 2011-C, due       September 30, 2026    PPN:    714290 C#8    Due date
and application (as among principal, premium and interest) of the payment being
made. Address / Fax # for notices related to scheduled payments, payments or
rate resets    Investment Division - Private Placements    Attn:  Patricia
Eitrheim    Thrivent Financial for Lutherans    625 Fourth Avenue South   
Minneapolis, MN 55415    Fax:  612-844-4027   

 

With a copy to:

      (e) Thrivent Accounts   

 

State Street Kansas City

   801 Pennsylvania    Kansas City, MO 64105    Attention:  Brian Kershner   
Fax:  816-871-5509 Address / Fax # for all other notices   

Thrivent Financial for Lutherans

Attn:  Investment Division - Private Placements

625 Fourth Avenue South

Minneapolis, MN 55415

Fax:  612-844-4027

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name    THRIVENT FINANCIAL FOR LUTHERANS Instructions re Delivery of
Notes    DTC/New York Window    55 Water Street    Plaza Level - 3rd Floor   
New York, NY 10041    Attention: Robert Mendez    Ref:    Account: State Street
      Fund Name:  Thrivent Financial for Lutherans       Fund Number:  NCE1   
   Nominee Name:  Swanbird & Co.       Nominee Tax ID Number: 04-3475606    With
a copy to Marlene Nogle, Esq. Signature Block    THRIVENT FINANCIAL FOR
LUTHERANS   

 

By:                                                                  
               

   Name:    Title: Tax identification number    39-0123480

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name    MONY LIFE INSURANCE COMPANY Name in which to register Notes   
MONY LIFE INSURANCE COMPANY Registration number(s); principal amount(s)   
2011-A-2; $3,500,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention:  Mike Maher

Phone:  212-823-2873

Fax:  212-969-6298

Address / Fax # for all other notices   

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention:  Jeff Hughes

Phone:  212-823-2744

Instructions re Delivery of Notes   

MONY Life Insurance Company

c/o AXA/Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention:  Neville Hemmings, Law Department

  Telephone Number:  (212) 314-4103

Signature Block    MONY LIFE INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Title: Tax identification number    13-1632487

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name    AXA EQUITABLE LIFE INSURANCE COMPANY Name in which to register
Notes    AXA EQUITABLE LIFE INSURANCE COMPANY
Registration number(s); principal amount(s)    2011-A-3; $4,000,000 Payment on
account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention:  Cosmo Valente (Telephone #: 212-969-6384)

Address / Fax # for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention:  Jeff Hughes

Phone:  212-823-2744

Instructions re Delivery of Notes   

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention:  Neville Hemmings

Telephone Number:  (212) 314-4103

Signature Block    AXA EQUITABLE LIFE INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Title: Tax identification number    13-5570651

 

Schedule A-14



--------------------------------------------------------------------------------

Purchaser Name    AXA EQUITABLE LIFE INSURANCE COMPANY Name in which to register
Notes    AXA EQUITABLE LIFE INSURANCE COMPANY
Registration number(s); principal amount(s)    2011-B-11; $22,000,000 Payment on
account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, New York 10105

Attention:  Cosmo Valente (Telephone #: 212-969-6384)

Address / Fax # for all other notices   

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention:  Jeff Hughes

Phone:  212-823-2744

Instructions re Delivery of Notes   

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention:  Neville Hemmings

Telephone Number:  (212) 314-4103

Signature Block    AXA EQUITABLE LIFE INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Title: Tax identification number    13-5570651

 

Schedule A-15



--------------------------------------------------------------------------------

Purchaser Name    HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY Name in which to
register Notes    CUDD & CO. Registration number(s); principal amount(s)   
2011-B-12; $3,000,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

JP Morgan Chase Manhattan Bank

14201 N. Dallas Parkway, 13th Floor

Dallas, TX 75254-2917

Fax:  469-477-1904

 

With a copy to:

 

Horizon Blue Cross Blue Shield of New Jersey

c/o Alliance Capital Management Corporation

1345 Avenue of the Americas

New York, New York 10105

Attention:  Mei Wong / Mike Maher

Telephone #:  212-969-2112 / 212-823-2873

Fax #:  212-969-6298

 

And:

 

Horizon Blue Cross Blue Shield of New Jersey

Three Penn Plaza

PP-15K

Newark, NJ 07105-2200

Attn:  Susan McCarthy - Manager Cash & Investments

Phone #:  973-466-8568 or 973-466-4375

Fax #:  973-466-8461

Address / Fax # for all other notices   

Alliance Capital Management

1345 Avenue of the Americas, 38th Floor

New York, NY 10105

Attention:  Amy Judd

Phone #:  212-969-1145

Fax #:  212-969-6089

Instructions re Delivery of Notes   

Alliance Capital Management

1345 Avenue of the Americas

New York, New York 10105

Attention:  Angel Salazar / Cosmo Valente, Insurance Operations

Telephone Number:  212-969-2491 / 212-969-6384

 

Schedule A-16



--------------------------------------------------------------------------------

Purchaser Name    HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY Signature Block
   HORIZON BLUE CROSS BLUE SHIELD OF NEW JERSEY   

 

By:                                                                  
               

   Name:    Title: Tax identification number    22-0999690

 

Schedule A-17



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    JACKSON NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

   2011-A-4; $11,000,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information   

Name of Issuer:

 

  

PERRIGO COMPANY

 

   Description of Security:   

 

4.27% Senior Note, Series 2011-A, due

     

September 30, 2021

 

  

PPN:

 

  

714290 C*2

 

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

Jackson National Life Insurance Company

c/o The Bank of New York

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel:  (718) 315-3035

Fax:  (718) 315-3076

Address / Fax # for all other notices   

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn:  Private Placements – Curt Spillers

Tel:  (312) 634-1227

Fax:  (312) 634-0054

 

with a copy to

 

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn:  Investment Accounting - Craig Close

Tel:  (312) 634-2502

Fax:  (312) 634-0906

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

One Corporate Way

Lansing, MI 48951

Attn:  Investment Accounting – Mark Stewart

Tel:  (517) 367-3190

Fax:  (517) 706-5503

 

Schedule A-18



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Instructions re
Delivery of Notes   

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL – JNL ELI/ Non Insul., A/C #187242

Signature Block    JACKSON NATIONAL LIFE INSURANCE COMPANY   

 

By:

  

 

PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company

     

 

By:                                                                  
               

      Name:       Title: Tax identification number    38-1659835

 

Schedule A-19



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s)    JACKSON NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

   2011-B-13; $15,000,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of Security:

  

 

4.52% Senior Note, Series 2011-B, due

      December 15, 2023   

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

Jackson National Life Insurance Company

c/o The Bank of New York

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel:  (718) 315-3035

Fax:  (718) 315-3076

Address / Fax # for all other notices   

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn:  Private Placements – Curt Spillers

Tel:  (312) 634-1227

Fax:  (312) 634-0054

 

with a copy to

 

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn:  Investment Accounting - Craig Close

Tel:  (312) 634-2502

Fax:  (312) 634-0906

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

One Corporate Way

Lansing, MI 48951

Attn:  Investment Accounting – Mark Stewart

Tel:  (517) 367-3190

Fax:  (517) 706-5503

 

Schedule A-20



--------------------------------------------------------------------------------

Purchaser Name    JACKSON NATIONAL LIFE INSURANCE COMPANY Instructions re
Delivery of Notes   

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL – JNL 241, A/C #187241

Signature Block    JACKSON NATIONAL LIFE INSURANCE COMPANY   

 

By:

  

 

PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company

     

 

By:                                                                  
               

      Name:       Title: Tax identification number    38-1659835

 

Schedule A-21



--------------------------------------------------------------------------------

Purchaser Name    ING LIFE INSURANCE COMPANY LTD. Name in which to register
Note(s)    HARE & CO. Note registration number(s); principal amount(s)   
2011-A-5; $5,000,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address / Fax # for all other notices   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Attn:  Anthony V. Saviano

Ref: ING Life Insurance General Account / Acct. 000593258

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Lindy Freitag, Esq.

Signature Block    ING LIFE INSURANCE COMPANY LTD.   

 

By:

 

 

ING Investment Management LLC, as Attorney in fact

    

 

By:                                                                  
               

     Name:      Title: Tax identification number    98-0235087

 

Schedule A-22



--------------------------------------------------------------------------------

Purchaser Name    ING LIFE INSURANCE AND ANNUITY COMPANY Name in which to
register Note(s)    ING LIFE INSURANCE AND ANNUITY COMPANY Note registration
number(s); principal amount(s)    2011-B-14; $4,700,000 Payment on account of
Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address / Fax # for all other notices   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: ILIAC /Acct. 216101

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Lindy Freitag, Esq.

Signature Block    ING LIFE INSURANCE AND ANNUITY COMPANY   

 

By:

 

 

ING Investment Management LLC, as Agent

    

 

By:                                                                  
               

     Name:      Title: Tax identification number    71-0294708

 

Schedule A-23



--------------------------------------------------------------------------------

Purchaser Name    ING USA ANNUITY AND LIFE INSURANCE COMPANY Name in which to
register Note(s)    ING USA ANNUITY AND LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)    2011-B-15; $3,500,000 Payment on account of
Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address / Fax # for all other notices   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: ING USA /Acct. 136373

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Linda H. Freitag, Esq.

Signature Block    ING USA ANNUITY AND LIFE INSURANCE COMPANY   

 

By:

 

 

ING Investment Management LLC, as Agent

    

 

By:                                                                  
               

     Name:      Title: Tax identification number    41-0991508

 

Schedule A-24



--------------------------------------------------------------------------------

Purchaser Name    RELIASTAR LIFE INSURANCE COMPANY Name in which to register
Note(s)    RELIASTAR LIFE INSURANCE COMPANY Note registration number(s);
principal amount(s)    2011-B-16; $4,000,000 Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address / Fax # for all other notices   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: RLIC /Acct. 187035

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Lindy Freitag, Esq.

Signature Block    RELIASTAR LIFE INSURANCE COMPANY   

 

By:

 

 

ING Investment Management LLC, as Agent

    

 

By:                                                                  
               

     Name:      Title: Tax identification number    41-0451140

 

Schedule A-25



--------------------------------------------------------------------------------

Purchaser Name    RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Name in which to
register Note(s)    RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK Note
registration number(s); principal amount(s)    2011-B-17; $800,000 Payment on
account of Note   

Method

   Federal Funds Wire Transfer

Account information

   Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Operations/Settlements

Fax:  (770) 690-5316

Address / Fax # for all other notices   

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Private Placements

Fax:  (770) 690-5342

Instructions re Delivery of Notes   

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: RLNY /Acct. 187038

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn:  Lindy Freitag, Esq.

Signature Block    RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK   

 

By:

 

 

ING Investment Management LLC, as Agent

    

 

By:                                                                  
               

     Name:      Title: Tax identification number    53-0242530

 

Schedule A-26



--------------------------------------------------------------------------------

Purchaser Name    GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in which
Notes are to be registered    GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Note
registration number(s); principal amount(s)   

2011-B-18; $5,000,000

 

   2011-C-6; $5,000,000 Payment on Account of Note   

Method

   Federal Funds Wire Transfer

Account Information

   Accompanying Information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

   PPN:    714290 C#8    Due date and application (as among principal, premium
and interest) of the payment being made. Address/Fax for all Notices and
communications   

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn:  Investments Division

Fax:  (303) 737-6193

Instructions re: delivery of Notes   

The Bank of New York

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn:  Receive/Deliver Dept

Ref:  Great-West Life A/C No. 640935

Signature Block    GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY   

 

By:                                          
                                       

   Name:    Title:   

 

By:                                          
                                       

   Name:    Title: Tax Identification Number    84-0467907

 

Schedule A-27



--------------------------------------------------------------------------------

Purchaser Name    FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Name in
which Notes are to be registered    FIRST GREAT-WEST LIFE & ANNUITY INSURANCE
COMPANY Note registration number(s); principal amount(s)   

2011-B-19; $2,500,000

 

   2011-C-7; $2,500,000 Payment on Account of Note   

Method

   Federal Funds Wire Transfer

Account Information

   Accompanying Information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

   PPN:    714290 C#8    Due date and application (as among principal, premium
and interest) of the payment being made. Address/Fax for all Notices and
communications   

First Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn:  Investments Division

Fax:  (303) 737-6193

Instructions re: delivery of Notes   

The Bank of New York

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn:  Receive/Deliver Dept

Ref:  First GWLA / Acct. No. 235207

Signature Block    FIRST GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Title:   

 

By:                                                                  
               

   Name:    Title: Tax Identification Number    13-2690792

 

Schedule A-28



--------------------------------------------------------------------------------

Purchaser Name    PRINCIPAL LIFE INSURANCE COMPANY Name in which to register
Note(s)    PRINCIPAL LIFE INSURANCE COMPANY Note Registration Number(s);
Principal Amount(s)   

2011-A-6; $2,500,000

2011-A-7; $2,500,000

 

2011-B-20; $3,000,000

2011-B-21; $2,000,000

2011-B-22; $2,000,000

2011-B-23; $2,000,000

Payment on account of Note   

Method

   Federal Funds Wire Transfer

Account Information

   Accompanying Information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

  

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

   PPN:    714290 C@0    Due date and application (as among principal, premium
and interest) of the payment being made. Address / Email for notices related to
payments   

Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn:  Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn:  Investment Accounting Fixed Income Securities

Address / Email for all other notices   

Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn:  Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

Instructions re: delivery of Notes   

Principal Global Investors, LLC

711 High Street, G-34

Des Moines, IA 50392-0301

Attn.:  Sally Sorensen

 

Schedule A-29



--------------------------------------------------------------------------------

Purchaser Name    PRINCIPAL LIFE INSURANCE COMPANY Form signature block   
PRINCIPAL LIFE INSURANCE COMPANY   

 

By:

  

 

Principal Global Investors, LLC

      a Delaware limited liability company,       its authorized signatory      

 

By:                                                                  
               

      Name:       Title:      

 

By:                                                                  
               

      Name:       Title: Tax Identification Number    42-0127290

 

Schedule A-30



--------------------------------------------------------------------------------

Purchaser Name    AMERICAN UNITED LIFE INSURANCE COMPANY Name in which to
register Note(s)    AMERICAN UNITED LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)    2011-C-8; $7,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for all notices and communications   

American United Life Insurance Company

Attn:  Mike Bullock, Securities Department

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)   

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn:  Anthony Saviano / Window A

Ref:  American United Life Insurance Company, #186683

cc:  Michelle Morris/NYC Physical Desk (same address as above)

cc:  Mike Bullock

Signature Block    AMERICAN UNITED LIFE INSURANCE COMPANY   

 

By: /s/ John C Mason                                                 

   Name:    John C Mason    Title:      Vice President, Fixed Income Securities
Tax identification number    35-0145825

 

Schedule A-31



--------------------------------------------------------------------------------

Purchaser Name    THE STATE LIFE INSURANCE COMPANY Name in which to register
Note(s)    THE STATE LIFE INSURANCE COMPANY Note registration number(s);
principal amount(s)    2011-C-9; $4,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for all notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)   

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn:  Anthony Saviano, Window A

Ref:  The State Life Insurance Company, c/o American United Life Insurance
Company, #343761

cc:  Michelle Morris/NYC Physical Desk (same address as above)

cc:  Mike Bullock

Signature Block    THE STATE LIFE INSURANCE COMPANY   

 

By: American United Life Insurance Company

   Its: Agent   

 

        By: /s/ John C Mason                                        
            

           Name:    John C Mason            Title:      Vice President, Fixed
Income Securities Tax identification number    34-0684263

 

Schedule A-32



--------------------------------------------------------------------------------

Purchaser Name    PIONEER MUTUAL LIFE INSURANCE COMPANY Name in which to
register Note(s)    PIONEER MUTUAL LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)    2011-C-10; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

  

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

  

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

  

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address for notices and communications   

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square, Suite 305W

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)   

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn:  Anthony Saviano, Window A

Ref:  Pioneer Mutual Life Insurance Company c/o American United Life Insurance
Company, #186709

cc:  Michelle Morris/NYC Physical Desk (same address as above)

cc:  Mike Bullock

Signature Block    PIONEER MUTUAL LIFE INSURANCE COMPANY   

 

By: American United Life Insurance Company

   Its: Agent   

 

        By: /s/ John C Mason                                                 

           Name:    John C Mason            Title:       Vice President, Fixed
Income Securities Tax identification number    45-0220640

 

Schedule A-33



--------------------------------------------------------------------------------

Purchaser Name    THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Name in Which
to Register Note(s)    THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY Senior
Note Registration Number(s); Principal Amount(s)    2011-A-8; $11,000,000

Payment on account of Note

  

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn:  Treasury & Investment Operations

Fax: 414-625-6998

Address / Fax # for all other notices   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Fax: 414-665-7124

Instructions re Delivery of Notes and closing documents   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

Signature Block    THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Its:  Authorized Representative Tax identification number   
39-0509570

 

Schedule A-34



--------------------------------------------------------------------------------

Purchaser Name    TRANSAMERICA LIFE (BERMUDA) LTD Name in which to register
Note(s)    TRANSAMERICA LIFE (BERMUDA) LTD Note registration number(s);
principal amount(s)    2011-C-11; $10,000,000 Payment on account of Note   

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Email for notices related to payments   

Email: paymentnotifications@aegonusa.com

 

AEGON USA Investment Management, LLC

Attn:  Custody Operations-Privates

4333 Edgewood Road NE

Cedar Rapids, IA 52499-7013

Address / Fax # for all other notices   

AEGON USA Investment Management, LLC

Attn:  Director of Private Placements

400 West Market Street

Louisville, KY 40202

Tel:  (502) 560-2769

Fax:  (502) 560-2030

 

and

 

AEGON USA Investment Management, LLC

Attn:  Director of Private Placements

4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

Tel:  (319) 355-2432

Fax:  (319) 355-2666

Instructions re Delivery of Notes    A singed copy of the Note must be sent to
Custody Operations-Privates via fax at 888-652-8024 or email
INVCustodayTeam@AEGONUSA.com for verification. A letter with Custody Bank
Instructions will be sent back. Signature Block    TRANSAMERICA LIFE (BERMUDA)
LTD   

 

By:                                                                  
               

   Name:    Title: Tax identification number    98-0481010

 

Schedule A-35



--------------------------------------------------------------------------------

Purchaser Name    BANKERS LIFE AND CASUALTY COMPANY Name in Which to Register
Note(s)    HARE & CO. Senior Note Registration Number(s); Principal Amount(s)   
2011-C-12; $6,000,000 Payment on account of Note   

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

John K. Nasser

Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-6069

Fax:  317-817-2589

Address / Fax # / Email for all other notices   

Timothy L. Powell

Vice President

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-3633

Fax:  317-817-2589

Email:  4086PVTPlacements@4086.com

Instructions re Delivery of Notes   

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

Attn:  Michael Visone (212-635-1262)

Ref:  Bankers Life and Cas.; a/c# 014814

Signature Block    BANKERS LIFE AND CASUALTY COMPANY   

 

By: 40|86 Advisors, Inc. acting as Investment Advisor

  

 

By: /s/ Timothy L. Powell                                             

   Name: Timothy L. Powell    Title:      Vice President Tax identification
number    36-0770740

 

Schedule A-36



--------------------------------------------------------------------------------

Purchaser Name    CONSECO LIFE INSURANCE COMPANY Name in Which to Register
Note(s)    HARE & CO. Senior Note Registration Number(s); Principal Amount(s)   
2011-C-13; $2,000,000 Payment on account of Note   

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

John K. Nasser

Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-6069

Fax:  317-817-2589

Address / Fax # / Email for all other notices   

Timothy L. Powell

Vice President

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-3633

Fax:  317-817-2589

Email:  4086PVTPlacements@4086.com

Instructions re Delivery of Notes   

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

Attn:  Michael Visone (212-635-1262)

Ref:  Conseco Life Ins Co, a/c# 0000232471

Signature Block    CONSECO LIFE INSURANCE COMPANY   

 

By: 40|86 Advisors, Inc. acting as Investment Advisor

  

 

By: /s/ Timothy L. Powell                                             

   Name: Timothy L. Powell    Title:      Vice President Tax identification
number    36-1933760

 

Schedule A-37



--------------------------------------------------------------------------------

Purchaser Name    WASHINGTON NATIONAL INSURANCE COMPANY Name in Which to
Register Note(s)    HARE & CO. Senior Note Registration Number(s); Principal
Amount(s)    2011-C-14; $2,000,000 Payment on account of Note      

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to payments   

John K. Nasser

Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-6069

Fax:  317-817-2589

Address / Fax # / Email for all other notices   

Timothy L. Powell

Vice President

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel:  317-817-3633

Fax:  317-817-2589

Email:  4086PVTPlacements@4086.com

Instructions re Delivery of Notes   

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

Attn:  Michael Visone (212-635-1262)

Ref:  Washington National Ins., a/c# 0000379363

Signature Block    WASHINGTON NATIONAL INSURANCE COMPANY   

 

By: 40|86 Advisors, Inc. acting as Investment Advisor

  

 

By: /s/ Timothy L. Powell                                             

   Name: Timothy L. Powell    Title:      Vice President Tax identification
number    36-1933760

 

Schedule A-38



--------------------------------------------------------------------------------

Purchaser Name    ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK Name in which
Notes are to be registered    ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
Registration number(s); principal amount(s)    2011-A-9; $3,000,000 Payment on
account of Note      

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to scheduled payments,
payments or rate resets   

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email:  PrivateIOD@allstate.com

 

Prepayments notices to also be sent to:

 

Email (PrivateCompliance@allstate.com)

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, Illinois 60062-7127

Telephone:  (847) 402-7117

Telecopy:  (866) 226-2418

Address / Fax # / Email for financial reports, compliance certificates and all
other written communications and notices   

Email (PrivateCompliance@allstate.com)

 

or to:

 

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, Illinois 60062-7127

Telephone:  (847) 402-7117

Telecopy:  (866) 226-2418

 

Schedule A-39



--------------------------------------------------------------------------------

Purchaser Name    ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK Instructions re
Delivery of Notes   

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For Allstate Life Insurance Company of New York/Safekeeping Account No. 846684

Signature Block    ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK   

 

By:                                                                  
               

   Name:   

 

By:                                                                  
               

   Name:                    Authorized Signatories Tax identification number   
36-2608394

 

Schedule A-40



--------------------------------------------------------------------------------

Purchaser Name    AMERICAN HERITAGE LIFE INSURANCE COMPANY Name in which Notes
are to be registered    AMERICAN HERITAGE LIFE INSURANCE COMPANY Registration
number(s); principal amount(s)    2011-B-24; $4,000,000 Payment on account of
Note   

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.52% Senior Note, Series 2011-B, due

December 15, 2023

  

 

PPN:

  

 

714290 C@0

   Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices related to scheduled payments,
payments or rate resets   

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email:  PrivateIOD@allstate.com

 

Prepayments notices to also be sent to:

 

Email (PrivateCompliance@allstate.com)

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, Illinois 60062-7127

Telephone:  (847) 402-7117

Telecopy:  (866) 226-2418

Address / Fax # for all other notices   

Email (PrivateCompliance@allstate.com)

 

or to:

 

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, Illinois 60062-7127

Telephone:  (847) 402-7117

Telecopy:  (866) 226-2418

 

Schedule A-41



--------------------------------------------------------------------------------

Purchaser Name    AMERICAN HERITAGE LIFE INSURANCE COMPANY Instructions re
Delivery of Notes   

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For American Heritage Life Insurance Company/Safekeeping Account No. 846928

Signature Block   

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

By:                                                                  
               

Name:

 

By:                                                                  
               

Name:

                Authorized Signatories

               Tax identification number    59-0781901

 

Schedule A-42



--------------------------------------------------------------------------------

Purchaser Name    UNITED OF OMAHA LIFE INSURANCE COMPANY Name in which to
register Note(s)    UNITED OF OMAHA LIFE INSURANCE COMPANY Note registration
number(s); principal amount(s)    2011-C-15; $5,000,000 Payment on account of
Note   

Method

 

Account information

   Federal Funds Wire Transfer Accompanying information    Name of Issuer:   
PERRIGO COMPANY   

 

Description of

      Security:   

4.67% Senior Note, Series 2011-C, due

September 30, 2026

  

 

PPN:

  

 

714290 C#8

   Due date and application (as among principal, premium and interest) of the
payment being made. Address for all notices in respect of payment of Principal
and Interest, Corporate Actions, and Reorganization Notifications   

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX 75254-2917

Attn:  Income Processing – G. Ruiz

a/c:  G07097

Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture)   

4 - Investment Accounting

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha, NE 68175-1011

Instructions re Delivery of Notes   

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn:  Physical Receive Department

Ref:  Account # G07097

Signature Block    UNITED OF OMAHA LIFE INSURANCE COMPANY   

 

By:                                                                  
               

   Name:    Title: Tax identification number    47-0322111

 

Schedule A-43



--------------------------------------------------------------------------------

Purchaser Name    TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA Name in which
to register Note(s)    TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA Note
registration number; principal amount    2011-A-10; $1,500,000 Payment on
account of Note   

Method

 

Account Information

   Bank Wire Transfer of Federal or Other Immediately Available Funds
Accompanying Information    Name of Issuer:    PERRIGO COMPANY   

 

Description of

      Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

  

 

PPN:

  

 

714290 C*2

   Due date and application (as among principal, premium and interest) of the
payment being made. Address for Notices and Communications   

Travelers Casualty and Surety Company of America

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Instructions re: delivery of Notes   

Travelers Casualty and Surety Company of America

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Attn:  Nicole Ankeny, Esq.

Form signature block    TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA   

 

By:                                          
                                       

   Name:    Title: Tax Identification Number    06-0907370

 

Schedule A-44



--------------------------------------------------------------------------------

Purchaser Name   ACACIA LIFE INSURANCE COMPANY Name in which to register Note(s)
  CUDD & CO. AS NOMINEE FOR ACACIA LIFE INSURANCE COMPANY Note Registration
Number(s); Principal Amount(s)   2011-A-11; $1,000,000 Payment on account of
Note(s)       

Method

 

Account information

  Federal Funds Wire Transfer Accompanying information   Name of Issuer:   
PERRIGO COMPANY  

 

Description of

     Security:   

4.27% Senior Note, Series 2011-A, due

September 30, 2021

 

 

PPN:

  

 

714290 C*2

  Due date and application (as among principal, premium and interest) of the
payment being made. Address / Fax # for notices and communications  

Acacia Life Insurance Company

c/o Summit Investment Partners

390 North Cotner Blvd.

Lincoln, NE 68505

Fax: 402-467-6970

Instructions re Delivery of Notes  

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attn:  Physical Receive Department

Ref:  Account P72216, Acacia Life Insurance Company

Signature Block   ACACIA LIFE INSURANCE COMPANY   By:   Summit Investment
Advisors, Inc., as Agent    

 

By: /s/ Andrew S. White                                                      

    Name:    Andrew S. White     Title:      Managing Director-Private
Placements Tax identification number  

53-0022880 (acacia Life)

13-6022143 (CUDD & CO.)

 

Schedule A-45



--------------------------------------------------------------------------------

Schedule 4(l) to Second Supplement

Material Corporate Changes Since June 25, 2011

On January 20, 2011, the Company signed a definitive agreement to acquire
substantially all of the assets of Paddock Laboratories, Inc. (“Paddock”) for
approximately $540,000,000 in cash. The Company closed the acquisition of
Paddock on July 26, 2011. As part of the acquisition, the Company assumed all of
the obligations and liabilities associated with the acquired assets (other than
Paddock’s debt for money borrowed which was repaid as part of the closing). The
Company funded the transaction using a combination of cash on hand, utilization
of its existing credit facilities and a new five-year term loan. Concurrent with
the signing of the Paddock agreement, the Company entered into a Term Loan
Agreement (the “Agreement”). Under the terms of the Agreement, the term loan
commitment is $250,000,000 and was funded in full in conjunction with the
closing of the Paddock acquisition. The term loan has mandatory annual
amortizations of $25,000,000 on each of the four annual anniversary dates with
the final $150,000,000 due on the fifth annual anniversary date of the funding.

 

Schedule 8.3-1



--------------------------------------------------------------------------------

Schedule 8.3 to Second Supplement

Supplement Disclosure Documents

No disclosure

 

Schedule 8.3-1



--------------------------------------------------------------------------------

Schedule 8.4 to Second Supplement

Subsidiaries of the Company

(a)

 

  (i) Listed below are the Company’s Subsidiaries, the jurisdiction of their
organization and the percentage of shares of capital stock owned by the Company
in such Subsidiary:

 

Subsidiary    State/Country of
Incorporation    Ownership  

L. Perrigo Company

   Michigan      100 %* 

Perrigo Pharmaceuticals Company

   Michigan      100 %* 

Perrigo International Inc.

   Michigan      100 %* 

Perrigo Company of South Carolina Inc.

   Michigan      100 %* 

Perrigo Sales Corporation

   Michigan      100 %* 

Perrigo International Holdings Inc.

   Michigan      100 % 

Perrigo Research and Development Company

   Michigan      100 %* 

Perrigo Holland, Inc.

   Michigan      100 % 

PJET, Inc.

   Michigan      100 %* 

Perrigo Sourcing Solutions, Inc.

   Michigan      100 % 

Perrigo International Holdings II, Inc.

   Delaware      100 % 

Perrigo LLC

   Delaware      100 % 

Perrigo China Business Trustee, LLC

   Delaware      100 % 

Perrigo Mexico Investment Holdings LLC

   Delaware      100 % 

Perrigo Receivables LLC

   Delaware      100 % 

PBM Holdings, LLC

   Delaware      100 %* 

PBM Nutritionals, LLC

   Delaware      100 %* 

PBM Products, LLC

   Delaware      100 % 

PBM Foods, LLC

   Delaware      100 % 

PBM International Holdings, LLC

   Delaware      100 % 

PBM Canada Holdings, LLC

   Delaware      100 % 

PBM Mexico Holdings, LLC

   Delaware      100 % 

PBM China Holdings, LLC

   Delaware      100 % 

PBM Covington, LLC

   Delaware      100 % 

Paddock Laboratories, LLC

   Delaware      100 %* 

Perrigo Company of Tennessee Inc.

   Tennessee      100 %* 

Perrigo Iowa, Inc.

   Iowa      100 % 

Perrigo Florida, Inc.

   Florida      100 % 

ChemAgis USA Inc.

   New Jersey      100 % 

Perrigo de Mexico S.A. de C.V.

   Mexico      100 % 

Quimica y Farmacia S.A. de C.V.

   Mexico      100 % 

Laboratorios DIBA S.A.

   Mexico      100 % 

Perrigo Mexico Holding S.A. de C.V.

   Mexico      100 % 

PBM Products Mexico S de RL de CV

   Mexico      100 % 

Servicios PBM S de RL de CV

   Mexico      100 % 

Perrigo do Brasil LTDA

   Brazil      100 % 

Wrafton Laboratories Limited

   United Kingdom      100 % 

Perrigo UK Acquisition Limited

   United Kingdom      100 % 

 

Schedule 8.4-1



--------------------------------------------------------------------------------

Wrafton Trustees Limited

   United Kingdom      100 % 

Perrigo Ventures Limited Partnership

   United Kingdom      100 % 

Perrigo UK FINCO Limited Partnership

   United Kingdom      100 % 

Galpharm Healthcare Ltd.

   United Kingdom      100 % 

Galpharm International LTD.

   United Kingdom      100 % 

Healthy Ideas Ltd.

   United Kingdom      100 % 

Kiteacre Ltd.

   United Kingdom      100 % 

Brunel Pharma Ltd.

   United Kingdom      100 % 

Perrigo Israel Holdings Ltd.

   Israel      100 % 

Perrigo Israel Pharmaceuticals Ltd.

   Israel      100 % 

Chemagis Ltd.

   Israel      100 % 

Perrigo Israel Opportunities II Ltd.

   Israel      100 % 

Arginet Investments and Property (2003) Ltd.

   Israel      100 % 

Perrigo Israel Agencies Ltd. (fka Agis Commercial Agencies, Ltd.)

   Israel      100 % 

Perrigo Israel Enterprises & Investments Ltd. (fka Neca Chemicals (1952) Ltd.)

   Israel      100 % 

Pharma Clal Ltd.

   Israel      100 % 

Perrigo Israel Trading Limited Partnership

   Israel      100 % 

Perrigo Laboratories India Private Ltd.

   India      100 % 

Chemagis India Private Ltd.

   India      51 % 

Perrigo API (India)

   India      85 % 

ChemAgis B.V.

   Netherlands      100 % 

Perrigo Netherlands BV

   Netherlands      100 % 

Perrigo Israel Holdings II BV

   Netherlands      100 % 

Perrigo Netherlands FINCO I Cooperatief U.A.

   Netherlands      100 % 

Perrigo Netherlands FINCO II B.V.

   Netherlands      100 % 

Perrigo Trading (Shanghai) Co. Ltd.

   China      100 % 

Perrigo China Business Trust

   China      100 % 

PBM (Guangzhou) Nutritionals Co. Ltd.

   China      100 % 

Perrigo Denmark K/S

   Denmark      100 % 

Perrigo Asia Holding Company

   Mauritius      100 % 

Perrigo Australian Holding Company I PTY Limited

   Australia      100 % 

Perrigo Australian Holding Company II PTY Limited

   Australia      100 % 

Orion Laboratories PTY Limited

   Australia      100 % 

Orion Laboratories NZ Ltd

   New Zealand      100 % 

 

* Indicates direct Subsidiaries of Perrigo Company.

 

  (ii) Below is the Company’s only Affiliate:

 

Legal Name

   Jurisdiction    Ownership percentage  

Zibo Xinhua - Perrigo Pharmaceutical Company Ltd

   China      49.90 % 

 

  (iii) Below are the Company’s current directors and senior officers:

Directors

 

  ¨    Moshe Arkin*      ¨    Laurie Brlas      ¨    Gary M. Cohen      ¨   
David T. Gibbons   

 

Schedule 8.4-2



--------------------------------------------------------------------------------

  ¨    Ran Gottfried     

¨

   Ellen R. Hoffing     

¨

   Michael J. Jandernoa     

¨

   Gary K. Kunkle, Jr.     

¨

   Herman Morris, Jr.     

¨

   Joseph C. Papa     

¨

   Ben-Zion Zilberfarb   

 

* Mr. Arkin will retire from the Company’s Board of Directors on October 26,
2011.

Senior Officers

 

 

¨

   Joseph C. Papa    Chairman, President and Chief Executive Officer  

¨

   Judy L. Brown    Executive Vice President and Chief Financial Officer  

¨

   John T. Hendrickson    Executive Vice President, Global Operations and Supply
Chain  

¨

   Scott F. Jamison    Executive Vice President, General Manager Nutritionals  

¨

   Todd W. Kingma    Executive Vice President, General Counsel and Secretary  

¨

   Sharon Kochan    Executive Vice President, U.S. Generics  

¨

   Refael Lebel    Executive Vice President and President, Perrigo Israel  

¨

   Jeffrey R. Needham    Executive Vice President, General Manager Consumer
Healthcare  

¨

   Thomas M. Farrington    Senior Vice President and Chief Information Officer  

¨

   Jatin Shah, Ph.D.    Senior Vice President and Chief Scientific Officer  

¨

   Michael R. Stewart    Senior Vice President, Global Human Resources  

¨

   James C. Tomshack    Senior Vice President, Consumer Healthcare Sales  

¨

   Louis W. Yu, Ph.D.    Senior Vice President, Global Quality and Compliance

 

(c) The agreements and instruments referenced in items 1, 2, 4 and 5 of
disclosure (a) of Schedule 8.15 impose certain restrictions on the ability of
Subsidiaries to pay dividends out of profits or make other similar
distributions.

 

Schedule 8.4-3



--------------------------------------------------------------------------------

Schedule 8.5 to Second Supplement

Financial Statements

The Company has delivered to each Purchaser, through incorporation by reference
in the Second Supplement Memorandum, the financial statements of the Company and
its Subsidiaries included in the Company’s Annual Report on Form 10-K for the
twelve-month period ended June 25, 2011.

 

Schedule 8.5-1



--------------------------------------------------------------------------------

Schedule 8.15 to Second Supplement

Existing Indebtedness; Future Liens

(a) Below is a list of all outstanding Indebtedness of the Company and its
Subsidiaries as of August 24, 2011:

 

1. Credit Agreement dated as of October 8, 2010 among the Company, the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Bank of America, N.A. and Wells Fargo Bank,
National Association, as Syndication Agents, HSBC Bank USA, National
Association, Fifth Third Bank and Bank Leumi USA , as Documentation Agents. As
of August 24, 2011 the principal amount outstanding was $153,000,000,
$150,000,000 of which constituted a term loan due October 8, 2015 and $3,000,000
of which was drawn under the revolving credit facility. $347,000,000 remained
undrawn but available through October 8, 2015 under the revolving loan facility
. The obligations under the Credit Agreement are guaranteed by certain of the
Company’s subsidiaries. The indebtedness under the Credit Agreement is secured
by certain collateral as described in the Credit Agreement and in the
Intercreditor Agreement.

 

2. Term Loan Agreement, dated as of April 22, 2008 among the Company, certain
lenders, JPMorgan Chase Bank, N.A. as Administrative Agent and RBS Citizens,
N.A. as Syndication Agent, as amended. As of August 24, 2011, the principal
amount outstanding under the Term Loan Agreement was $125,000,000 due April 22,
2013. The obligations under the Term Loan Agreement are guaranteed by certain of
the Company’s subsidiaries. The indebtedness under the Term Loan Agreement is
secured by certain collateral as described in the Term Loan Agreement and in the
Intercreditor Agreement.

 

3. Master Note Purchase Agreement dated as of May 29, 2008 by and among the
Company and the purchasers listed on Schedule A thereto, as supplemented. As of
August 24, 2011 the outstanding principal amount of the Series 2008 Notes (as
defined therein) was $200,000,000, and the outstanding principal amount of the
Series 2010 Notes issued under the First Supplement to the Master Note Purchase
Agreement dated as of April 30, 2010 was $415,000,000. The obligations under the
Master Note Purchase Agreement are guaranteed by certain of the Company’s
subsidiaries. The indebtedness under the Master Note Purchase Agreement is
secured by certain collateral as described in the Master Note Purchase Agreement
and in the Intercreditor Agreement.

 

4. Term Loan Agreement dated January 11, 2011 among the Company, JPMorgan Chase
Bank NA as Administration Agent, Morgan Stanley Senior Funding, Inc. and Bank of
America NA as Syndication Agents and other lenders party thereto, as amended. As
of August 24, 2011 the principal amount outstanding under this Agreement was
$250,000,000. The obligations under the Term Loan Agreement are guaranteed by
certain of the Company’s subsidiaries. The indebtedness under the Term Loan is
secured by certain collateral as described in the Term Loan Agreement and in the
Intercreditor Agreement.

 

Schedule 8.15-1



--------------------------------------------------------------------------------

5. Perrigo Receivables Securitization Facility dated as of July 23, 2009, as
amended, among Perrigo Receivables LLC as special purpose vehicle, various
affiliated companies as originators, Bank of America N.A., Wells Fargo Bank
National Association and PNC Bank National Association. As of August 24, 2011,
$85,000,000 was outstanding under this facility, and $115,000,000 remained
undrawn but available through June 13, 2014.

 

6. Short Term Credit Line dated as of May 26, 2010 between Perrigo API India
Pvt. Ltd. (“Perrigo India”), a subsidiary of the Company, as borrower and Hong
Kong and Shanghai Banking Corporation Ltd as lender. As of August 24, 2011 the
principal amount outstanding was 160,000,000 Indian rupees (approximately
$3,556,000 U.S.), and 46,000,000 Indian rupees (approximately $1,022,000 U.S.)
remained undrawn but available through November 22, 2011 for working capital
purposes.

 

7. Loan Agreement dated as of December 29, 2010 between Perrigo India as
borrower and certain persons who are minority owners of Perrigo India as
lenders. As of August 24, 2011 the principal amount outstanding was 74,651,899
Indian rupees (approximately $1,659,000 U.S.), and 60,345,000 Indian rupees
(approximately $1,341,000 U.S.) remained undrawn but available through July 31,
2020 for purposes defined therein.

 

8. Term Loan Agreement dated as of July 6, 2011 between Perrigo India as
borrower and Hong Kong and Shanghai Banking Company Ltd. as lender. As of
August 24, 2011 the principal amount outstanding was 35,000,000 Indian rupees
(approximately $778,000 U.S.), and 232,600,000 India rupees (approximately
$5,169,000 U.S.) remained undrawn but available through June 22, 2012 with final
maturity July 6, 2016 for purposes defined therein.

 

9. Indebtedness of the Company to a Wholly-Owned Subsidiary and Indebtedness of
a Wholly-Owned Subsidiary to another Wholly-Owned Subsidiary or the Company.

 

(b) Liens

No disclosure.

 

(c) The agreements and instruments referenced in disclosure (a) above contain
limitations on the amount of, or impose restrictions on the incurring of,
Indebtedness of the Company.

 

Schedule 8.15-2



--------------------------------------------------------------------------------

Exhibit 1-A to Second Supplement

[FORM OF SERIES 2011-A NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

4.27% Senior Note, Series 2011-A, due September 30, 2021

 

No. 2011-A-[        ]    [Date] $[            ]    PPN: 714290 C*2

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                         ], or
registered assigns, the principal sum of $[            ] on September 30, 2021,
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 4.27% per annum (subject to
adjustment pursuant to Section 5(c) of the Second Supplement referred to below)
from the date hereof, payable semiannually, on the 30th day of March and
September in each year, commencing with the March or September next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.27% or (ii) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2011-A Notes (herein called the “Notes”)
issued pursuant to that certain Second Supplement to Master Note Purchase
Agreement dated as of September 1, 2011 (the “Second Supplement”) which
supplements that certain Master Note Purchase Agreement, dated as of May 29,
2008 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and

 

Exhibit 1-A-1



--------------------------------------------------------------------------------

is entitled to the benefits of the Second Supplement and the Note Purchase
Agreement. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the terms of the Second Supplement and the Note Purchase
Agreement, including the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representations set forth
in Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Second Supplement and in
the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Executive Vice President and Chief Financial
Officer

 

Exhibit 1-A-2



--------------------------------------------------------------------------------

Exhibit 1-B to Second Supplement

[FORM OF SERIES 2011-B NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

4.52% Senior Note, Series 2011-B, due December 15, 2023

 

No. 2011-B-[        ]    [Date] $[            ]    PPN: 714290 C@0

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                         ], or
registered assigns, the principal sum of $[            ] on December 15, 2023,
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 4.52% per annum (subject to
adjustment pursuant to Section 5(c) of the Second Supplement referred to below)
from the date hereof, payable semiannually, on the 15th day of June and December
in each year, commencing with the June or December next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.52% or (ii) 2% over the rate of interest publicly announced
by JPMorgan Chase Bank, N.A. from time to time in New York, New York as its
“base” or “prime” rate, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2011-B Notes (herein called the “Notes”)
issued pursuant to that certain Second Supplement to Master Note Purchase
Agreement dated as of September 1, 2011 (the “Second Supplement”) which
supplements that certain Master Note

 

Exhibit 1-B-1



--------------------------------------------------------------------------------

Purchase Agreement, dated as of May 29, 2008 (as from time to time amended, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits of the Second Supplement and the
Note Purchase Agreement. Each holder of this Note will be deemed, by its
acceptance hereof, (i) to have agreed to the terms of the Second Supplement and
the Note Purchase Agreement, including the confidentiality provisions set forth
in Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Second Supplement and in
the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Executive Vice President and Chief Financial
Officer

 

Exhibit 1-B-2



--------------------------------------------------------------------------------

Exhibit 1-C to Second Supplement

[FORM OF SERIES 2011-C NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

4.67% Senior Note, Series 2011-C, due September 30, 2026

 

No. 2011-C-[        ]    [Date] $[            ]    PPN: 714290 C#8

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                         ], or
registered assigns, the principal sum of $[            ] on September 30, 2026,
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 4.67% per annum (subject to
adjustment pursuant to Section 5(c) of the Second Supplement referred to below)
from the date hereof, payable semiannually, on the 30th day of March and
September in each year, commencing with the March or September next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.67% or (ii) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2011-C Notes (herein called the “Notes”)
issued pursuant to that certain Second Supplement to Master Note Purchase
Agreement dated as of September 1, 2011 (the “Second Supplement”) which
supplements that certain Master Note

 

Exhibit 1-C-1



--------------------------------------------------------------------------------

Purchase Agreement, dated as of May 29, 2008 (as from time to time amended, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits of the Second Supplement and the
Note Purchase Agreement. Each holder of this Note will be deemed, by its
acceptance hereof, (i) to have agreed to the terms of the Second Supplement and
the Note Purchase Agreement, including the confidentiality provisions set forth
in Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Second Supplement and in
the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY By:  

/s/ Judy L. Brown

Name:   Judy L. Brown Title:   Executive Vice President and Chief Financial
Officer

 

Exhibit 1-C-2



--------------------------------------------------------------------------------

Exhibit 4(c)(i) to Second Supplement

MATTERS TO BE COVERED BY OPINION OF SPECIAL COUNSEL

FOR THE COMPANY

Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the Second Supplement (or defined by reference therein) to which
this Exhibit 4(c)(i) is attached and of which this Exhibit forms a part. For
purposes hereof, the term “Note Purchase Documents” shall mean (i) the Second
Supplement, (ii) the Series 2011 Notes, (iii) the Subsidiary Guaranty, (iv) the
Intercreditor Agreement, and (v) the Pledge Agreement and Irrevocable Proxy
(“Pledge Agreement”) given by Perrigo International Holdings II, Inc. (“Holdings
II”) in favor of the Collateral Agent dated as of October 8, 2010, (the
documents listed in items (i) through (v) above are collectively referred to
herein as the “Note Purchase Documents”).

1. The Company (a) is a corporation validly existing and in good standing under
the laws of the State of Michigan, (b) has all requisite corporate power and
authority to own or lease property and to transact business as presently
conducted, and (c) has or, at the time of execution thereof, had all requisite
corporate power and authority to execute and deliver, and has all requisite
corporate power and authority to perform, the Note Purchase Agreement and the
Note Purchase Documents to which it is a party and to issue and sell the Series
2011 Notes.

2. Each of the Subsidiary Guarantors (a) is a corporation validly existing and
in good standing under the laws of its state of incorporation, and (b) has or,
at the time of execution thereof, had all requisite corporate power and
authority to execute and deliver, and has all requisite corporate power and
authority to perform, the Note Purchase Documents to which each Subsidiary
Guarantor is a party.

3. The Note Purchase Agreement and the Note Purchase Documents to which the
Company is a party have been duly authorized by proper corporate action on the
part of the Company, have been duly executed and delivered by an authorized
officer of the Company, and constitute valid and binding agreements of the
Company. If the Note Purchase Agreement and the Note Purchase Documents to which
the Company is a party were governed by the Laws of the State of Michigan, they
would be enforceable against the Company in accordance with their respective
terms. However, in our opinion a Michigan court, or a Federal court sitting in
Michigan, applying Michigan conflict of laws rules would honor the choice of New
York Law to govern the Note Purchase Agreement and the Note Purchase Documents
that provide that they are to be governed by New York Law.

4. The Note Purchase Documents to which each Subsidiary Guarantor is a party
have been duly authorized by proper corporate action on the part of such
Subsidiary Guarantor and have been duly executed and delivered by an authorized
officer of each such Subsidiary Guarantor.

 

Exhibit 4(c)(i)-1



--------------------------------------------------------------------------------

5. Each of the Note Purchase Documents to which each Subsidiary Guarantor is a
party constitutes a valid and binding agreement of each Subsidiary Guarantor. If
the Note Purchase Documents to which the Subsidiary Guarantors are parties were
governed by the Laws of the State of Michigan, they would be enforceable against
each Subsidiary Guarantor party thereto in accordance with their respective
terms. However, in our opinion a Michigan court, or a Federal court sitting in
Michigan, applying Michigan conflict of laws rules would honor the choice of New
York Law to govern the Note Purchase Documents that provide that they are to be
governed by New York Law.

6. The offer, sale, and delivery of the Series 2011 Notes by the Company and the
delivery of the Subsidiary Guaranty by the Subsidiary Guarantors do not and did
not at the time of delivery thereof require registration under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.

7. No authorization, approval or consent of, and no registration or
qualification with, any Governmental Authority is, or was at the time of
delivery, required in connection with the execution, delivery and performance by
(i) the Company of the Note Purchase Agreement or the Note Purchase Documents or
the offering, issuance, and sale by the Company of the Series 2011 Notes, and
(ii) any Subsidiary Guarantor of the Note Purchase Documents to which such
Subsidiary Guarantor is a party.

8. The issuance and sale of the Series 2011 Notes by the Company, the
performance by the Company of its obligations under the Series 2011 Notes, the
Note Purchase Agreement and the Second Supplement, and the execution and
delivery of the Note Purchase Documents to which it is a party by the Company do
not (i) violate any applicable law or any provision of the articles of
incorporation or bylaws of the Company, or (ii) conflict with, or result in any
breach or default under, or, except as permitted by the Second Supplement and
the Note Purchase Agreement result in the creation or imposition of any lien,
charge or encumbrance on, the property of the Company pursuant to the provisions
of any agreement or instrument known to us and to which the Company is a party
or by which it or its property are bound.

9. The execution and delivery by each Subsidiary Guarantor of the Note Purchase
Documents to which such Subsidiary Guarantor is a party and the performance of
its obligations thereunder does not (i) violate any applicable law or any
provision of the articles of incorporation, certificate of incorporation or
bylaws of such Subsidiary Guarantor, or (ii) conflict with, or result in any
breach or default under, or, except as permitted by the Second Supplement and
the Note Purchase Agreement result in the creation or imposition of any lien,
charge or encumbrance on, the property of such Subsidiary Guarantor pursuant to
the provisions of any agreement or instrument known to us and to which such
Subsidiary Guarantor is a party or by which it or its property are bound.

10. Neither the Company nor any Subsidiary Guarantor is an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

 

Exhibit 4(c)(i)-2



--------------------------------------------------------------------------------

11. Based on the representations and warranties set forth in the Second
Supplement, the issuance of the Series 2011 Notes and the intended use of the
proceeds of the sale of the Series 2011 Notes as stated in Section 8.14 of the
Second Supplement, do not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.

12. The provisions of the Pledge Agreement are effective under the UCC to create
in favor of the Collateral Agent a security interest in the rights of Holdings
II in that portion of the collateral of Holdings II, in which a security
interest is purported to be granted under the Pledge Agreement and in which a
security interest may be created under Article 9 of the UCC (the “Article 9
Collateral”).

13. The Collateral Agent’s security interest in the Article 9 Collateral of
Holdings II in which a security interest may be perfected by filing a financing
statement under the UCC was perfected by the Collateral Agent’s filing of a
financing statement on October 8, 2010, filing number 20103519406, with the
Delaware Secretary of State.

14. Assuming the Collateral Agent has taken delivery and retains possession in
the State of Michigan of certificates in registered form representing the
securities pledged to the Collateral Agent pursuant to the Pledge Agreement (the
“Pledged Securities”), and further assuming the Pledged Securities are each duly
indorsed to the Collateral Agent or in blank by an effective endorsement or are
accompanied by undated stock powers with respect thereto duly indorsed to the
Collateral Agent or in blank by an effective endorsement, the Collateral Agent’s
security interest in the rights of the Company in the Pledged Securities is
perfected.

 

Exhibit 4(c)(i)-3



--------------------------------------------------------------------------------

Exhibit 4(c)(ii) to Second Supplement

FORM OF OPINION OF PURCHASERS COUNSEL

[September 30][December 15], 2011

TO THE PURCHASERS SET FORTH

ON ANNEX 1 HERETO

 

Re: Perrigo Company

$75,000,000 4.27% Senior Notes, Series 2011-A due September 30, 2021

$175,000,000 4.52% Senior Notes, Series 2011-B due December 15, 2023

$100,000,000 4.67% Senior Notes, Series 2011-C due September 30, 2026

Ladies and Gentlemen:

We have acted as special counsel for each of the Purchasers named on Annex 1
hereto (the “Purchasers”) and the other purchasers listed on Schedule A to the
Second Supplement (as defined below) (together with the Purchasers,
collectively, the “Series 2011-A&B&C Purchasers”) in connection with issuance
and sale by Perrigo Company, a Michigan corporation (the “Company”), of
(a) $75,000,000 aggregate principal amount of its 4.27% Senior Notes, Series
2011-A due September 30, 2021 (the “Series 2011-A Notes”), (b) $175,000,000
aggregate principal amount of its 4.52% Senior Notes, Series 2011-B due
December 15, 2023 (the “Series 2011-B Notes”), and (c) $100,000,000 aggregate
principal amount of its 4.67% Senior Notes, Series 2011-C due September 30, 2026
(the “Series 2011-C Notes”; [and together with the Series 2011-A Notes,
collectively, the “Series 2011-A&C Notes”;] and together with the [Series 2011-A
Notes and the ] Series 2011-B Notes, collectively, the “Series 2011 Notes”). The
Series 2011 Notes are being issued pursuant to that certain Second Supplement to
Master Note Purchase Agreement, dated as of September 1, 2011 (the “Second
Supplement”), by and among the Company and the Series 2011-A&B&C Purchasers
which supplements that certain Master Note Purchase Agreement, dated as of
May 29, 2008, by and among the Company and each of the purchasers listed on
Schedule A thereto (the “Initial Note Purchase Agreement”), as amended by that
certain First Amendment to Master Note Purchase Agreement, dated as of April 29,
2010 (the “First Amendment”), as supplemented by that certain First Supplement
to Master Note Purchase Agreement, dated as of April 30, 2010 (the “First
Supplement”) (the Initial Note Purchase Agreement, as amended by the First
Amendment and as supplemented by the First Supplement, the “Existing Note
Purchase Agreement”). Capitalized terms used herein, and not defined herein,
have the respective meanings ascribed to them pursuant to the terms of the
Existing Note Purchase Agreement and the Second Supplement.

This opinion is delivered to you pursuant to Section 4(c)(ii) of the Second
Supplement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.

 

Exhibit 4(c)(ii)-1



--------------------------------------------------------------------------------

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon:

 

  (1) the representations and warranties of the Company and the Purchasers set
forth in the Second Supplement, and the other documents listed below; and

 

  (2) certificates of public officials and of certain officers of the Company
delivered in connection with the [Series 2011-A&C][Series 2011-B] Closing and
the Offeree Letter (as defined below);

and have assumed, without independent inquiry, the accuracy of those
representations, warranties, and certificates.

In connection with this opinion, we have examined originals or copies of the
following documents:

 

  (a) the Initial Note Purchase Agreement, the First Amendment and the First
Supplement;

 

  (b) the Second Supplement (the Existing Note Purchase Agreement, as
supplemented by the Second Supplement, being referred to as the “Note Purchase
Agreement”);

 

  (c) the Series [2011-A&C][2011-B] Notes, each dated the date hereof, in the
form of Exhibit [1-A or 1-C, as applicable,][1-B] to the Second Supplement and
registered in the names and in the respective principal amounts and with the
respective registration numbers as set forth on Schedule A to the Second
Supplement;

 

  (d) that certain Subsidiary Guaranty, dated as of May 29, 2008, given by each
of the Subsidiaries of the Company party thereto, as supplemented by (i) that
certain Joinder to Subsidiary Guaranty dated as of April 23, 2010, pursuant to
which Perrigo International Holdings II, Inc. agreed to become a Subsidiary
Guarantor under the Subsidiary Guaranty, (ii) that certain Joinder to Subsidiary
Guaranty dated as of May 7, 2010, pursuant to which each of PBM Holdings, Inc.,
PBM Nutritionals, LLC, Perrigo Holland, Inc., Perrigo Florida, Inc., Perrigo New
York, Inc. and Chemagis USA Inc. agreed to become a Subsidiary Guarantor under
the Subsidiary Guaranty, and (iii) that certain Joinder to Subsidiary Guaranty
dated as of June 29, 2011, pursuant to which Paddock Laboratories, LLC agreed to
become a Subsidiary Guarantor under the Subsidiary Guaranty (as so supplemented,
the “Existing Subsidiary Guaranty”);

 

  (e) a certificate of an officer of the Company, dated the date hereof,
certifying as to the matters set forth therein;

 

  (f) a certificate of the Secretary or Assistant Secretary of the Company,
dated the date hereof, and annexing thereto (among other documents) and
certifying as accurate and complete:

 

  (i) the incumbency of officers of the Company;

 

Exhibit 4(c)(ii)-2



--------------------------------------------------------------------------------

  (ii) copies of corporate resolutions authorizing the Company’s participation
in the transactions contemplated by the Operative Documents (as defined below);

 

  (iii) a copy of the bylaws of the Company (the “Company Bylaws”); and

 

  (iv) a copy of the certificate of incorporation, including any amendments
thereto, of the Company, certified by the Michigan Secretary of State (together
with the Company Bylaws, collectively, the “Company’s Governing Documents”);

 

  (g) a certificate of the Secretary or Assistant Secretary of each Subsidiary
Guarantor, dated the date hereof, and annexing thereto (among other documents)
and certifying as accurate and complete:

 

  (i) the incumbency of such Subsidiary Guarantor;

 

  (ii) copies of resolutions authorizing such Subsidiary Guarantor’s
participation in the transactions contemplated by the Operative Documents;

 

  (iii) a copy of the bylaws or operating agreement, as applicable, of such
Subsidiary Guarantor; and

 

  (iv) a copy of the certificate of incorporation or certificate of formation,
as applicable, of such Subsidiary Guarantor, including any amendments thereto,
certified by the Secretary of State of the State of such Subsidiary Guarantor’s
organization (together with the bylaws of such Subsidiary Guarantor, the
“Subsidiary Guarantor’s Governing Documents”);

 

  (h) a Cross Receipt evidencing receipt of funds by the Company and receipt of
the Series [2011-A&C][2011-B] Notes by the Purchasers (the “Cross Receipt”);

 

  (i) the opinion of Warner Norcross & Judd LLP, special counsel to the Company
and the Subsidiary Guarantors, dated the date hereof and delivered to the
Purchasers pursuant to paragraph 4(c)(i) of the Second Supplement; and

 

  (j) a letter addressed to the Company and Bingham McCutchen LLP from J.P.
Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated
describing the manner of the offering of the Series 2011 Notes (the “Offeree
Letter”).

The Second Supplement and the Series [2011-A&C][2011-B] Notes are hereinafter
referred to collectively as the “Transaction Documents.” The Existing Note
Purchase Agreement and the

 

Exhibit 4(c)(ii)-3



--------------------------------------------------------------------------------

Existing Subsidiary Guaranty are referred to herein collectively as the
“Existing Documents”. The Transaction Documents, the Note Purchase Agreement and
the Existing Subsidiary Guaranty are hereinafter referred to as the “Operative
Documents”.

This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion. We express no opinion as to the
attachment, validity, enforceability, perfection or priority of any security
interest, mortgage or other lien or encumbrance.

Based on such investigation as we have deemed appropriate the opinion referred
to in subparagraph (i) above is satisfactory in form and scope to us, and in our
opinion you are justified in relying thereon.

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document, and that the
Company, each Subsidiary Guarantor, and each other Person executing such
documents (including, without limitation, the Existing Documents and the
Transaction Documents) validly exists and is in good standing under the laws of
the jurisdiction in which it was organized, had and has the power and authority
to enter into and perform its obligations under all such documents under its
governing organizational documents, applicable enterprise legislation and other
applicable law, and is qualified to do business and is in good standing under
the laws of each jurisdiction where such qualification is required generally or
necessary in order for such party to enforce its rights under such documents. We
have further assumed that such documents have been duly authorized, executed and
delivered by each Person executing such documents and, as to Persons other than
the Company, are binding upon and enforceable against such Persons. In addition,
we have relied, to the extent we deem necessary and proper, on the Offeree
Letter without independent investigation. We have further assumed that the
Existing Documents are in full force and effect prior to giving effect to the
execution of the Transaction Documents and the issuance of the Series
[2011-A&C][2011-B] Notes, have not been amended or modified (except as
contemplated by the Transaction Documents), and that no events have occurred
that would constitute a defense thereunder.

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, national security, anti-terrorism,
anti-money laundering, or antitrust laws, as to which we express no opinion),
and we express no opinion as to the laws of any other jurisdiction. Our opinion
in paragraph 2 below is based solely on a review of the Company’s Governing
Documents and the Subsidiary Guarantors’ Governing Documents and we have not
made any analysis of the internal substantive law of the jurisdiction of
organization of the Company or any Subsidiary Guarantor, including statutes,
rules or regulations or any interpretations thereof by any court, administrative
body, or other government authority, and we express no opinion in paragraph 2
below as to the internal substantive law of the Company’s or any Subsidiary
Guarantor’s jurisdiction of organization. We note that the Operative Documents
contain provisions stating that they are to be governed by the laws of the

 

Exhibit 4(c)(ii)-4



--------------------------------------------------------------------------------

State of New York (each, a “Chosen-Law Provision”). Except to the extent
addressed below in paragraph 5 no opinion is given herein as to any Chosen-Law
Provision, or otherwise as to the choice of law or internal substantive rules of
law that any court or other tribunal may apply to the transactions contemplated
by the Operative Documents. Except as set forth in paragraph 4 below, we express
no opinions as to any securities or “blue sky” laws of any jurisdiction.

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

 

  (k) We have assumed without any independent investigation (i) that the
execution and delivery of the Transaction Documents and performance of the
Operative Documents by each of the parties thereto do not and will not conflict
with, or result in a breach of, the terms, conditions or provisions of, or
result in a violation of, or constitute a default or require any consent (other
than such consents as have been duly obtained) under, any organizational
document of the Company or any Subsidiary Guarantor other than the Company’s
Governing Documents and each Subsidiary Guarantor’s Governing Documents
(including, without limitation, applicable corporate charter documents and
by-laws, and applicable limited liability formation documents and operating
agreements), any order, judgment, arbitration award or stipulation, or any
agreement, to which any of such parties is a party or is subject or by which any
of the properties or assets of any of such parties is bound, (ii) that the
statements regarding delivery and receipt of documents and funds referred to in
the Cross Receipt between you and the Company are true and correct, and
(iii) that the Operative Documents are valid and binding obligations of each
party thereto to the extent that laws other than those of the State of New York
are relevant thereto (other than the laws of the United States of America, but
only to the limited extent the same may be applicable to the Company and
relevant to our opinions expressed below).

 

  (l) The enforcement of any obligations of, or any security interest granted
by, any Person whether under any of the Operative Documents or otherwise, may be
limited by bankruptcy, insolvency, reorganization, moratorium, marshaling or
other laws and rules of law affecting the enforcement generally of creditors’
rights and remedies (including such as may deny giving effect to waivers of
debtors’ or guarantors’ rights); and we express no opinion as to the status
under any fraudulent conveyance laws or fraudulent transfer laws of any of the
obligations of, or any security interest granted by, any Person whether under
the Operative Documents or otherwise.

 

  (m) We express no opinion as to the availability of any specific or equitable
relief of any kind.

 

  (n) The enforcement of any of the Purchasers’ rights may in all cases be
subject to an implied duty of good faith and fair dealing and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity) and, as to any applicable rights to collateral
security, will be subject to a duty to act in a commercially reasonable manner.

 

Exhibit 4(c)(ii)-5



--------------------------------------------------------------------------------

  (o) We express no opinion as to the enforceability of any particular provision
of any of the Operative Documents relating to:

 

  (i) waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;

 

  (ii) waivers of rights to (or methods of) service of process, or rights to
trial by jury, or other rights or benefits bestowed by operation of law;

 

  (iii) waivers of any applicable defenses, setoffs, recoupments, or
counterclaims;

 

  (iv) the granting of any power of attorney or of any proxy to any Person;

 

  (v) exculpation or exoneration clauses, clauses relating to rights of
indemnity or contribution, and clauses relating to releases or waivers of
unmatured claims or rights;

 

  (vi) waivers or variations of legal provisions or rights which are not capable
of waiver or variation under applicable law; or

 

  (vii) rights to indemnification and contribution insofar as such rights may be
limited by applicable law or public policy.

 

  (p) We express no opinion as to the effect of suretyship defenses, or defenses
in the nature thereof, with respect to the obligations of any guarantor, joint
obligor, surety, accommodation party, or other secondary obligor.

 

  (q) Our opinion in paragraph 3 below is based solely on a review of generally
applicable laws of the State of New York and the United States of America and
not on any search with respect to, or review of, any orders, decrees, judgments
or other determinations specifically applicable to the Company or any Subsidiary
Guarantor.

 

  (r) We express no opinion as to the effect of events occurring, circumstances
arising or changes of law becoming effective or occurring, after the date hereof
on the matters addressed in this opinion letter, and we assume no responsibility
to inform you of additional or changed facts, or changes in law, of which we may
become aware.

Based on the foregoing, we are of the following opinions:

 

1.

Each of the Operative Documents to which the Company is a party constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in

 

Exhibit 4(c)(ii)-6



--------------------------------------------------------------------------------

  accordance with its respective terms. Each of the Operative Documents to which
any Subsidiary Guarantor is a party constitutes a legal, valid and binding
obligation of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its respective terms.

 

2. The execution and delivery of each Transaction Document by the Company and
each Subsidiary Guarantor party thereto, the issuance and sale of the Series
[2011-A&C][2011-B] Notes by the Company, and the performance of their respective
obligations under the Operative Documents will not constitute a violation of the
Company’s Governing Documents or any such Subsidiary Guarantor’s Governing
Documents.

 

3. Except for filings or recordings that may be necessary to perfect (or
maintain the perfection of) or enforce the security interests created by the
Collateral Documents, no consent, approval or authorization of, or designation,
declaration, filing, registration, qualification or recordation with, any
Governmental Authority is required under the laws of the State of New York or
the United States of America in connection with (a) the execution or delivery of
the Transaction Documents or the performance of each of the Operative Documents,
or (b) the offer, issue, sale or delivery of the Series [2011-A&C][2011-B] Notes
by the Company, in each case under the circumstances contemplated by the
Operative Documents.

 

4. Under the circumstances contemplated by the Operative Documents, it is not
necessary to register the offer and sale to you today of the Series
[2011-A&C][2011-B] Notes under the Securities Act of 1933, as amended, or to
qualify an indenture in respect of the issuance of the Series [2011-A&C][2011-B]
Notes under the Trust Indenture Act of 1939, as amended.

 

5. Each Chosen-Law Provision in the Operative Documents is enforceable in
accordance with New York General Obligations Law section 5-1401, as applied by a
New York State court or a federal court sitting in New York and applying New
York choice of law principles.

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the Second Supplement and may not be relied upon
by the Purchasers for any other purpose or relied upon by any other person or
entity (other than future holders of the Series [2011-A&C][2011-B] Notes
acquired in accordance with the terms of the Operative Documents) for any reason
without our prior written consent.

Very truly yours,

BINGHAM McCUTCHEN LLP

 

Exhibit 4(c)(ii)-7